Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”), made as of this 23rd day of
March, 2009, by and among MTI Global Inc., a corporation organized under the
laws of the province of Ontario, Canada (“MTI”) with offices at 7381 Pacific
Circle, Mississauga, Ontario, Canada L5T 2A4, MTI Specialty Silicones Inc., a
Delaware corporation (“MTI Silicones”) with offices at 8020 Whitepine Road,
Richmond VA 23237, MTI Leewood GmbH, a corporation organized under the laws of
Germany with offices at Walter-Geerdes-Straβe 22, 28307, D-28307 Bremen, Germany
(“MTI Leewood Germany”) (MTI, MTI Silicones and MTI Leewood Germany are each
referred to herein, individually, as a “Seller” and, collectively, as the
“Sellers”), Rogers Corporation, a Massachusetts corporation with offices at One
Technology Drive, Rogers, CT 06263 (“Rogers”), as well as such subsidiary or
subsidiaries of Rogers which Rogers prior to the Closing may designate to
acquire some or all of the Acquired Assets directly from Sellers pursuant hereto
(collectively, “Buyer”).


W I T N E S S E T H :


WHEREAS, MTI Silicones and MTI Leewood Germany are wholly-owned subsidiaries of
MTI;


WHEREAS, MTI Silicones and MTI Leewood Germany are each engaged in the
development, manufacture and sale of certain products including, without
limitation, silicone materials, at their Richmond, Virginia and Bremen, Germany
facilities;
 
WHEREAS, Sellers and Buyer wish to enter into this Agreement to provide for (a)
the acquisition by Buyer, and the sale, assignment and transfer by MTI and MTI
Silicones, of the Richmond Business, and (b) the acquisition by Buyer, and the
sale, assignment and transfer by MTI and MTI Leewood Germany, of the Leewood
Business (as each such term is defined herein), and each Buyer has agreed to
assume the Assumed Liabilities (as that term is defined herein) of the Richmond
Business and/or the Leewood Business, as applicable, all for the consideration
and upon the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
other consideration set forth below, the receipt and adequacy of which hereby is
acknowledged, and intending to be legally bound hereby, do represent, warrant,
covenant and agree as follows:


SECTION 1
DEFINITIONS


The terms used herein and listed below shall be defined as follows:


1.01.  “Accounts Receivable” means cash, cash equivalents, notes receivable,
investment securities and receivables of a Seller derived from sales of Products
in the ordinary course of Sellers’ business, as well as the benefit of all
security agreements and arrangements to the extent securing such receivables,
and any accounts and notes corresponding to such receivables.



--------------------------------------------------------------------------------


1.02.  “Acquired Assets” shall have the meaning set forth in Section 2.01.


1.03.  “Acquired Employees” shall have the meaning set forth in Section
10.02(a).


1.04.  “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with that Person.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through ownership of voting securities or by contract or
otherwise.
 
1.05.      “Assumed Contracts” shall have the meaning set forth in Section
2.01(b).


1.06.  “Assumed Liabilities” shall have the meaning set forth in Section 4.02.


1.07.  “Basket” shall have the meaning set forth in Section 8.02(b).


1.08.  “Benefit Plan” means any Plan established by Seller or any predecessor or
Affiliate of Seller, existing at the Closing Date or prior thereto, to which
Seller contributes or has contributed, and under which any employee or former
employee of Seller or any beneficiary thereof is covered, is eligible for
coverage or has benefit rights.


1.09.  “Business” means the Richmond Business and the Leewood Business,
collectively, including without limitation any and all business conducted with
the Acquired Assets, along with all research, development, marketing and sales
of the Products, and of services related to the Products.


1.10.  “Business Day” means a day other than a Saturday or Sunday, on which
commercial banks in Toronto, Ontario, Boston Massachusetts and Bremen, Germany
are open for general transaction of business.


1.11.  “Business Records” shall have the meaning set forth in Section 2.01(d).


1.12.  “Buyer” shall have the meaning set forth in the preamble.


1.13.  “Buyer Indemnified Parties” shall have the meaning set forth in Section
8.02(a).


1.14.  “Buyer Plans” shall have the meaning set forth in Section 10.02(b).


1.15.  “Canadian Authorities” shall have the meaning set forth in Section
6.16(a).


2

--------------------------------------------------------------------------------


1.16.  “Claim” shall mean any and all administrative or judicial actions, suits,
arbitrations, orders, claims, notices of violations, investigations, complaints,
proceedings, or other similar actions, whether criminal or civil.  In the
context of the Section 8.02 hereof, a “Claim” shall mean a claim for
indemnification hereunder.


1.17.  “Closing” and “Closing Date” shall have the respective meanings assigned
to them in Section 5.01 hereof.


1.18.  “Code” means the United States Internal Revenue Code of 1986, as amended.


1.19.      “Commercial Software Rights” shall mean commercial computer software
programs generally available to the public by sale, lease or other forms of
distribution, in any case that are used in the Business.


1.20.  “Compensation Agreement” shall have the meaning set forth in Section
4.02(g).


1.21.  “Confidentiality Agreement” means that certain Confidentiality Agreement,
dated July 7, 2008, by and between MTI and the Buyer.


1.22.  “Consolidated Financial Statements” shall have the meaning set forth in
Section 6.16(c).


1.23.  “Contract” means any legally binding agreement, obligation, undertaking,
lease, evidence of Indebtedness, mortgage, indenture, security agreement or
other contract (whether written or oral and whether expressed or implied).


1.24.  “Divisional Financial Statements” shall have the meaning set forth in
Section 6.16(b).


1.25.      “Environment” means all air, surface water, groundwater, or land,
including land surface or subsurface, including all fish, wildlife, biota and
all other natural resources.


1.26.  “Environmental Claim” means any Claim pursuant to any applicable
Environmental Law by any Person (including but not limited to any Governmental
or Regulatory Authority, private person and citizens’ group) based upon,
alleging, asserting, or claiming any actual or potential (a) violation of or
Liability under any Environmental Law, (b) violation of any Environmental
Permit, or (c) Liability for investigatory costs, cleanup costs, removal costs,
remedial costs, response costs, natural resource Losses, property damage,
personal injury, fines, or penalties arising out of, based on, resulting from,
or related to the presence, release, or threatened release into the Environment,
of any Hazardous Materials at any location, including but not limited to any
off-Site location to which Hazardous Materials or materials containing Hazardous
Materials were sent for handling, storage, treatment, or disposal.


3

--------------------------------------------------------------------------------


1.27.  “Environmental Clean-up Site” means any location which is listed on the
National Priorities List (as presented on the Environmental Protection Agency
website at http://www.epa.gov/superfund/sites/npl/npl.htm, or any other
successor link created after the Closing), the Comprehensive Environmental
Response, Compensation and Liability Information System, or on any similar state
list of sites requiring investigation or cleanup, or which is the subject of any
pending (or, to Sellers’ Knowledge, threatened) action, suit, proceeding, or
investigation related to or arising from any alleged violation of any
Environmental Law, or at which there has been a release (or, to Sellers’
Knowledge, a threatened or suspected release) of a Hazardous Material.


1.28.  “Environmental Law” means all applicable federal, state, local and
foreign environmental, health and safety Laws, common law orders, decrees,
judgments, codes and ordinances and all rules and regulations promulgated
thereunder, civil or criminal, including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of Hazardous Materials,
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, pollutants, contaminants,
chemicals, or industrial, solid, toxic or hazardous substances or wastes.


1.29.  “Environmental Permit” means any federal, state, local, provincial, or
foreign permits, licenses, approvals, consents or authorizations required by any
Governmental or Regulatory Authority under or in connection with any
Environmental Law and includes any and all orders, consent orders or binding
agreements issued or entered into by a Governmental or Regulatory Authority
under any applicable Environmental Law.


1.30.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor Law, and the rules and regulations promulgated
thereunder.


1.31.  “Escrowed Amount” shall have the meaning set forth in Section 8.03.


1.32.  “Excluded Assets” shall have the meaning set forth in Section 2.02.


1.33.      “Excluded Employee” shall have the meaning set forth in Section
10.02(a).


1.34.      “Excluded Liabilities” shall have the meaning set forth in Section
4.03.


1.35.  “Financial Statements” shall have the meaning set forth in Section
6.16(c).


1.36.  “Fixed Assets” shall have the meaning set forth in Section 2.01(a).


1.37.  “GAAP” refers to “Generally Accepted Accounting Principles,” and shall
mean (a) when used in reference to the preparation of a statement, that such
statement has been prepared in accordance with generally accepted accounting
principles in Canada, consistently applied, except that no footnotes or other
required disclosures otherwise required under generally accepted accounting
principles in Canada necessarily need to have been provided, and (b) when used
in reference to a specific calculation or line item of a statement, that such
calculation or line item has been prepared or valued in accordance with
generally accepted accounting principles in Canada, consistently applied,
provided however, that interim statements, and calculations and line items
prepared for interim statements, shall be subject to normal adjustments in
accordance with generally accepted accounting principles in Canada, consistently
applied.


4

--------------------------------------------------------------------------------


1.38.  “General Intangibles” shall have the meaning set forth in Section
2.01(c).


1.39.  “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city or other political subdivision, and shall include, without limitation, the
Securities and Exchange Commission,  the Internal Revenue Service, and the
various state and foreign securities regulators and taxation authorities.


1.40. [*]


1.41. [*]


1.42. [*]


1.43.  “Hazardous Material” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCBs);
(b) any chemicals, materials, substances or wastes which are now defined as or
included in the definition of “hazardous substances”, “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants” or words of similar import,
under any Environmental Law; and (c) any other chemical, material, substance or
waste, exposure to which is now prohibited, limited or regulated by any
Governmental or Regulatory Authority under any Environmental Law, including
without limitation crystalline silica.


1.44.  “Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of the
Business), (d) under capital leases, and (e) in the nature of guarantees of the
obligations described in clauses (a) through (d) above of any other Person.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

5

--------------------------------------------------------------------------------


1.45.  “Indemnified Party” shall have the meaning set forth in Section 8.02(d).


1.46.  “Indemnifying Party” shall have the meaning set forth in Section 8.02(d).


1.47.  “Indemnity Cap” shall have the meaning set forth in Section 8.02(b).


1.48.  “Intellectual Property” shall mean any or all of the following, and all
rights, and all title and interest therein or associated therewith:  (a) United
States, Canadian, German and foreign patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (b) inventions (whether or not patentable),
invention disclosures, invention improvements, trade secrets (including, without
limitation, [*]), computer software programs (in both source code and object
code form), technology, technical data and customer lists (including contact
information for such customers), tangible or intangible proprietary information,
and all documentation relating to any of the foregoing; (c) copyrights,
copyrights registrations and applications therefor, and all other rights
corresponding thereto throughout the world; (d) industrial designs and any
registrations and applications therefor owned by a Seller; (e) trade names,
including, without limitation, registered trademarks and common law trademarks
and service marks, logos, trademark and service mark registrations and
applications therefor throughout the world; (f) all databases and data
collections and all rights therein throughout the world; (g) moral and economic
rights specifically designated for authors or inventors, however denominated,
throughout the world; and (h)  any similar or equivalent rights to any of the
foregoing anywhere in the world.


1.49.  “Key Employees” shall mean [*].


1.50.  “Knowledge” means the actual knowledge of a Person with respect to any
fact, event or condition, as well as the knowledge that such party reasonably
would be expected to have acquired in the ordinary course of the Business and
the prudent management of its own affairs; including without limitation that
which could be acquired by making reasonable inquiry (including, in the case of
Sellers, of the Key Employees).  Such definition shall include any form of such
term, such as knows, known, etc., whether or not capitalized, as used in this
Agreement with respect to a party’s awareness of the presence or absence of a
fact, event or condition.


1.51.  “Law” and “Laws” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental or Regulatory Authority.


1.52.  “Lease” and “Leased Premises” shall have the meanings set forth in
Section 6.12.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
6

--------------------------------------------------------------------------------


1.53.  “Leewood Business” means the business conducted by MTI Leewood Germany
within the twelve (12) month period immediately prior to the Closing, including,
without limitation, the development, manufacture, sale and/or distribution of
finished and semi-finished elastomeric products, as conducted by MTI Leewood
Germany at its facilities in Bremen, Germany, but excluding the Retained
Business.


1.54.  “Liability” or “Liabilities” means all Indebtedness, obligations and
other liabilities of a Person (whether absolute, accrued, contingent (or based
upon any contingency), fixed or otherwise, or whether due or to become due).


1.55.  “License” means any license, permit, certificate of authority,
authorization, approvals, registration, franchise and similar consent granted or
issued by any Governmental or Regulatory Authority.


1.56.  “Liens” means claims, pledges, security interests, mortgages, easements,
covenants of record, liens, charges, restrictions, consignments, or other
encumbrances of whatever nature, whether created by statute, contract, process
of Law or otherwise, and whether or not recorded or otherwise perfected.


1.57.  “Loss” means any and all damages (including reasonably foreseeable
incidental and consequential damages proximately related thereto, but not
including punitive damages or exemplary damages), fines, fees, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
without limitation, interest, reasonable expenses of investigation, court costs,
reasonable fees and expenses of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any Claim, default or
assessment, but specifically excluding (i) any costs incurred by or allocated to
an Indemnified Party with respect to time spent by employees of the Indemnified
Party or any of its Affiliates, and (ii) a decrease in value of an Acquired
Asset due to factors or circumstances which would have had no significant
adverse effect upon the value thereof had they occurred as of the Closing Date,
but rather are caused primarily by the different use to which such Acquired
Asset is put thereafter.


1.58.  “Material Adverse Effect” means any change or effect of any event or
circumstance which, individually or when taken together with all other changes,
effects, events or circumstances, is or could reasonably be expected to be
materially adverse to the assets, financial condition, business or results of
operation of a Person; excluding, however, any adverse effect due to changes,
after the date of this Agreement, relating to or arising out of (a) conditions
affecting the United States, Germany or worldwide economy generally or the
general market addressed by such Person’s products and/or services, (b) any
natural disaster, national emergency, war or act of terrorism or international
political or social conditions, (c) any adverse change or effect arising from
the negotiation or public announcement of this Agreement, (d) any failure of the
Richmond Business or the Leewood Business to achieve any financial, sales or
other projection or forecast, (e) any breach by Buyer or any of its Affiliates
of the Confidentiality Agreement, or (f) any change in GAAP or generally
accepted accounting principles in the United States, Canada or Germany (or any
change in interpretation thereof).


7

--------------------------------------------------------------------------------


1.59.  “MTI Leewood Sweden” means Leewood Elastomer AB, a corporation organized
under the laws of Sweden with offices at Fräsarvägen 30, S-142 50, Skogas,
Sweden.


1.60.  “Net Leewood Receivables“ shall have the meaning set forth in Section
2.01(g).


1.61.  “Operative Documents” shall mean any and all certificates, instruments,
agreements  and other documents between or among some or all of the parties
hereto, or their employees, which are required to be executed and/or delivered
pursuant to this Agreement.


1.62.  “OSHA” means the United States Occupational Safety and Health Act, as
amended and in effect as of the Closing Date.


1.63.  “Other Party” shall have the meaning set forth in Section 6.20(g).


1.64.  “Permits” shall have the meaning set forth in Section 6.03.


1.65.  “Permitted Exceptions” means (a) liens for general real estate Taxes not
yet due and payable; (b) liens or encumbrances of a definite or ascertainable
amount and which will be paid and discharged in full by or for Sellers at or
prior to the Closing; (c) with respect to real property, all zoning ordinances,
building codes, and all easements, restrictions, and covenants of record and
other liens or encumbrances that do not materially impair the use of such real
property for its current use, nor materially diminish its market value; (d)
statutory liens arising in the ordinary course of business with respect to
amounts not yet overdue for a period of 60 days or in respect of amounts being
contested in good faith; and (e) restrictions placed on any Seller Intellectual
Property licensed to a Seller by any Third Party and disclosed on Schedule
6.20(g).


1.66.  “Person” means any natural person, corporation, general or limited
partnership, limited liability company or partnership, proprietorship, other
business organization, estate, trust, union, association or governmental or
regulatory authority.


1.67.  “Plan” means any bonus, incentive compensation, deferred compensation,
pension, profit sharing, retirement, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral, including, but not limited to, any “employee benefit plan”
within the meaning of Section 3(3) of ERISA.


1.68.  “Products” shall mean those products and services produced or sold by the
Sellers in connection with the Business, or otherwise provided to the Sellers
for sale in connection with the Business, together with all intellectual
property rights associated therewith and the goodwill and business appurtenant
thereto, except and solely to the extent listed as an Excluded Asset.


8

--------------------------------------------------------------------------------


1.69.  “Purchase Price” shall have the meaning set forth in Section 3.01.


1.70.  “Registered Intellectual Property” shall mean (a) all Intellectual
Property that is subject to any United States or foreign:  (i) patents and
patent applications (including provisional applications); (ii) registered
trademarks, applications to register trademarks, or intent-to-use applications
to register trademarks; (iii) registered copyrights and applications to register
copyrights; and (b) any other Intellectual Property that is the subject of an
application, certificate, filing, registration, or other similar document issued
by, filed with, or recorded by any state, government or other public legal
authority.


1.71.  “Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or depositing.


1.72.  “Retained Business” shall have the meaning set forth in Section 2.02(a).


1.73.  “Richmond Business” means the business conducted by MTI Silicones within
the twelve (12) month period immediately prior to the Closing, including,
without limitation, the development, manufacture and sale of foam, sponge and
solid silicone materials and other products by MTI Silicones at its Richmond,
Virginia facility in bun stock form, rolls or sheets, with conversion
capabilities such as die cutting, slitting, adhesive application and assembly,
and specifically including the manufacture of silicone foam applied to fabric
for [*], but excluding the Retained Business.


1.74.      “Securities Filings” shall have the meaning set forth in Section
6.16(a).


1.75.  “Seller” and “Sellers” shall have the meanings set forth in the preamble.


1.76.  “Seller 401(k) Plan” shall have the meaning set forth in Section
10.02(d).


1.77.  “Seller Indemnified Parties” shall have the meaning set forth in Section
8.02(c).


1.78.  “Seller Intellectual Property” shall mean any Intellectual Property
(excluding any Commercial Software Rights) that is owned by Seller or to which
Seller has rights of use, and which is either necessary for or used in, or as of
the Closing Date was developed or being developed primarily for or held
primarily in connection with, the Business.  For the avoidance of doubt, Seller
Intellectual Property excludes the [*] and any rights (trademark or otherwise)
with respect to the names [*] but includes rights to the [*], and includes all
Seller Registered Intellectual Property, except and solely to the extent listed
as an Excluded Asset.
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
9

--------------------------------------------------------------------------------


1.79.  “Seller Registered Intellectual Property” shall mean all of the
Registered Intellectual Property (excluding, for the avoidance of doubt, any
Commercial Software Rights) that is owned by, or filed in the name of, a Seller,
which is either necessary for or used in, or as of the Closing Date was
developed or being developed primarily for or held primarily in connection with,
the Business, except and solely to the extent listed as an Excluded Asset by
Sellers.  For the avoidance of doubt, Seller Registered Intellectual Property
excludes any rights (trademark or otherwise) with respect to the names [*].


1.80.  “Site” means any of the real properties currently or previously owned,
leased or operated by Seller or any past or present subsidiary of Seller which
have been used in connection with the Business or any portion thereof.


1.81.  “Soft Furnishings Business” means the business of assembling MTI Leewood
Germany’s fabricated [*] product under any existing contract including, without
limitation, those certain contracts with [*], and any successor contract or
relationship with respect thereto. For the avoidance of doubt, assets (tangible
or intangible) of the Soft Furnishings Business shall only refer to those assets
used exclusively in the assembly of the [*] or inventory held for such assembly,
but shall not include assets used in the manufacture or sale of any of the
component parts so assembled, nor raw materials or inventory not exclusively
held for such assembly, nor any tangible and intangible assets of MTI Leewood
Germany which are used in the assembly of the [*] product but have other uses or
applications within the Business.


1.82.      “Tax” or “Taxes” means any and all federal, state, local or foreign
taxes, fees, levies, duties, tariffs, imposts and other governmental charges of
any nature (together with any interest, penalties and additions to tax)
including, without limitation, taxes or other charges on, or with respect to,
income, gross receipts, property, sales, use, capital or net worth.


1.83.  “Tax Return” means any return, report or statement (including any
information return) required to be filed for purposes of a particular Tax.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
10

--------------------------------------------------------------------------------


1.84.  “Third Party” shall mean any Person who is not a party to this Agreement,
nor is an Affiliate of any party to this Agreement.


1.85.  “Trust Agreement” shall have the meaning set forth in Section 4.02(g).


1.86.  “WARN” shall have the meaning set forth in Section 4.02(f).


SECTION 2
PURCHASE AND SALE OF ASSETS


 
2.01.      Purchase and Sale.  Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the representations and warranties
of Sellers contained herein, at the Closing (as herein defined), Sellers each
shall sell, convey, transfer, assign and deliver, and shall cause their
respective Affiliates to sell, transfer, assign and deliver to Buyer, and Buyer
shall purchase and assume from Sellers and such Affiliates of any of them (in
each case except as set forth in Section 2.02 below), for the consideration
hereinafter set forth herein and free and clear of all Liens and Third Party
Claims (whether private, governmental or otherwise) whatsoever, other than
Permitted Exceptions, good and marketable title to all tangible fixed assets and
intangible assets which are either are used in, are necessary for, or as of
December 31, 2008 were located at the facilities and/or offices of, the
Business  (including any off-site locations such as temporary storage sites,
including without limitation the assets held in the facility of [*] in Richmond,
Virginia), other than Excluded Assets (collectively, the “Acquired Assets”);
including, without limitation, the following:
 
(a)          Those fixed assets of the Business  (the “Fixed Assets”), including
without limitation the machinery and equipment, testing devices, computer
equipment (hardware, software, peripherals, laptops, PDAs, etc.), furniture,
fixtures, any tooling, office equipment, signage, company owned vehicles and any
other types of fixed assets  including, but not limited to, those items listed
and described on Schedule 2.01(a) hereto, which Schedule shall be revised by the
Sellers as of the Closing Date to correctly note any additions to and deletions
from the Fixed Assets, if any, which may have occurred between the date hereof
and the Closing Date, and to describe any material impact upon the operations of
the Business caused thereby (provided that Sellers’ Liability therefor, to the
extent provided in this Agreement, shall not be diminished by the fact that such
changes have been disclosed).
 
(b)          All of Sellers’ rights, title and interest in, to and under all
Contracts of or relating to the Business, as well as works in process and bids
and proposals of Sellers that are related to the conduct of the Business
including, without limitation, any and all deposits or prepayments thereunder,
together with all necessary consents to assignment; provided that with respect
to the contracts contemplating future work thereunder, Buyer may either accept
the necessary consents thereto or separately negotiate an agreement with the
other party or parties thereto prior to Closing. Such assigned or separately
negotiated contracts are referred to collectively hereunder as the “Assumed
Contracts”. Notwithstanding the foregoing sentence, however, Buyer’s acquisition
of any rights, title or interest in any Contract, other than an Assumed
Liability, shall not be deemed a consent or an agreement by Buyer to become a
party thereto or otherwise to assume liability thereunder, unless such Contract
is specified as an Assumed Contract on Schedule 6.19 hereto.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
11

--------------------------------------------------------------------------------


(c)          All Seller Intellectual Property including, without limitation,
those assets set forth on Schedule 2.01(c) hereto, together with the goodwill
and business appurtenant thereto and any licenses and sublicenses granted and
obtained with respect thereto, rights thereunder, remedies against infringements
thereof, and rights to protection of interests therein under the applicable Laws
of all jurisdictions, customer lists, Sellers’ existing telephone and facsimile
numbers (other than the three telephone numbers listed in Section 10.03, which
shall revert to Sellers after the transition period set forth in Section 10.03),
all rights in and to the trademarks and tradenames associated with any Product
(except with respect to the tradenames [*]), along with all choses in action,
permits, Licenses, approvals, variances and other intangible assets of the
Business (in each case to the extent transferable) and all goodwill of the
Business (other than corporate authorizations to transact business which are
related to a Seller as a legal entity) (“General Intangibles”).
 
(d)          All books, records, files, catalogues, contracts, customer lists,
prospect lists, dealer and distributor lists, lists of open customer purchase
orders and sales leads, sales literature, sales records, engineering data,
product design, drawings and information, operating records, certain research
results and test records and other miscellaneous documentation that primarily
relate to the Acquired Assets or to the Business, as well as copies of such
documents and/or information to the extent they relate both to the Acquired
Assets and/or to the Business as well as any Excluded Assets and/or the Retained
Business, whether such materials and documents are in written or electronic
form  (the “Business Records”).


(e)          All of Sellers’ inventory, raw materials, supplies, work in
process, finished goods, packaging and other manufacturing supplies of any
nature relating to the Business.
 
(f)          All of Sellers’ right, title and interest in all real property
owned or leased by Sellers at the facility located in Richmond, Virginia, and
all of Sellers’ right, title and interest as of the Closing Date in and to the
real property leased at Bremen, Germany (other than the facility used for the
Soft Furnishings Business and located at Walter-Geerdes-Straβe 10, D-28307,
Bremen, Germany), including all structures and improvements thereon and all
interests therein used in the Business.  
 
(g)          The Accounts Receivable, less any accounts payable, of MTI Leewood
Germany, other than those relating to the Retained Businesses or owing by
Affiliates of MTI Leewood Germany (the “Net Leewood Receivables”), up to a
maximum of US$400,000, computed as of the first yearly anniversary of the
Closing Date.  If as of such anniversary the Net Leewood Receivables exceed
US$400,000, the Buyer shall pay to MTI Leewood Germany or its lawful successors
and assigns the balance thereof, and if the Net Leewood Receivables then are
less than US$400,000, the Buyer shall be entitled to receive the deficiency
thereof from the Sellers (which Buyer shall first take from the Escrowed Amount,
to the extent then available and not subject to any asserted Claim, and for
which Sellers shall not be obligated to replenish the Escrowed Amount).
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
12

--------------------------------------------------------------------------------


(h)         All the Sellers’ right, title and interest as of the Closing Date
in, to and under all other assets of every kind and nature used or intended to
be used in or necessary to the operation of the Business, including, without
limitation, any other data wherever found or of whatever kind of Sellers not
described above reasonably required to conduct the Business.
 
In order to effect the foregoing, Sellers shall execute and deliver to Buyer at
the Closing a Bill of Sale in the form of Exhibit B hereto.  Except as otherwise
set forth or disclosed herein, all the Acquired Assets are, and at the Closing
Date will be, located at the facilities of MTI Silicones in Richmond, Virginia,
and of MTI Leewood Germany in Bremen, Germany, respectively.


As of the Closing Date, the Acquired Assets shall be transferred or otherwise
conveyed to Buyer free and clear of all Liens and Liabilities, excepting only
Permitted Exceptions and the Assumed Liabilities listed in Section 4.02.


The parties hereby waive compliance with the bulk transfer or bulk sales
provisions of the applicable state Uniform Commercial Code provisions or any
other similar Law, if any; provided, however, that such waiver shall not
constitute a limitation of the rights of Buyer and Sellers hereunder.


2.02.      Excluded Assets.  The following assets of Sellers (collectively, the
“Excluded Assets”) are not part of the sale and purchase contemplated hereunder,
are excluded from the Acquired Assets and shall remain the property of Sellers
after the Closing:
 
(a)           All tangible and intangible assets located at facilities of MTI
Silicones in Richmond, Virginia, of MTI Leewood Germany in Bremen, Germany,
respectively, on December 31, 2008 primarily relating to [*] (iii) the business
conducted by MTI Silicones primarily at its facilities in Milton, Florida (other
than the [*]), internally referred to as the Mold-Ex Division or Milton
Division, (iv) Sterne SARL, (v) the portion of the Leewood Business conducted by
MTI Leewood Sweden (which shall be subject to the Transition Services
Agreement), and (vi) those specific businesses and assets of Sellers which are
listed or specifically described on Schedule 2.02 (a) hereto (collectively, the
“Retained Business”).
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
13

--------------------------------------------------------------------------------


(b)           Any contract rights relating to (i) employees of, or consultants
to, Sellers who are not being hired by or offered employment with Buyer as of
the Closing, and (ii) any customers and suppliers of Sellers exclusively with
respect to the Retained Business.


(c)           All books, records, files, catalogues, contracts, customer lists,
prospect lists, dealer and distributor lists, lists of open customer purchase
orders and sales leads, sales literature, sales records, engineering data,
product design, drawings and information, operating records, certain research
results and test records and other miscellaneous documentation that exclusively
pertain to the Retained Business.


(d)           All minute books, records and seals.


(e)           All personnel records and other records that Sellers are required
by Law to retain in their respective possession (provided that accurate and
complete copies are given or made available to Buyer at or prior to the Closing,
to the extent that they relate to personnel continuing their employment with
Buyer after the Closing).


(f)           All Claims for refund of Taxes and other governmental charges of
whatever nature for which Sellers would otherwise be entitled to under this
Agreement, prorated to reflect the portion attributed to pre-Closing or
post-Closing business activity.  Sellers agree to provide Buyer with reasonable
cooperation in connection with any audit or assessment of Taxes, interest or
other charges with respect to any period prior to Closing..


(g)           All rights of Sellers under this Agreement and the Operative
Documents.


(h)           All agreements regarding the purchase and sale of, or governing
the rights of, the capital stock of Sellers.


(i)           All Accounts Receivable (other than Net Leewood Receivables),
intercompany receivables for loans and other financial arrangements, prepaid
items, deposits and capitalized development costs for future recovery, except to
the extent they relate to the Assumed Liabilities.


(j)           Any interest in real property owned or leased by Sellers and not
included in the Acquired Assets.


2.03           [*]:
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
14

--------------------------------------------------------------------------------


(a)               [*]
 
(b)               [*]
 
(c)               [*]
 
(d)               [*]


SECTION 3
PURCHASE PRICE

 
3.01.      Amount and Payment of the Purchase Price.  In consideration for the
Acquired Assets, Rogers shall pay to the Sellers the aggregate amount of Seven
Million Four Hundred Thousand Dollars (US$7,400,000.00) (the “Purchase Price”),
payable in lawful currency of the United States as follows:
 
(a)           Three Million Five Hundred Thousand Dollars (US$3,500,000.00) with
respect to the Richmond Business, which shall be paid by wire transfer to MTI
Silicones on the Closing Date to the account(s) specified by MTI Silicones in
writing;
 
(b)           Three Million Nine Hundred Thousand Dollars (US$3,900,000.00) with
respect to the Leewood Business, which shall be paid by wire transfer to MTI
Leewood Germany on the Closing Date to the account(s) specified by MTI Leewood
Germany in writing; and


(c)           Six Hundred Fifty Thousand Dollars (US$650,000.00), which shall be
paid over to an escrow agent to be held as provided for in Section 8.03 below.


3.02       Allocation of Purchase Price.  The parties hereto agree and
acknowledge that the determination of the price for each of the Acquired Assets
being sold by Sellers to Buyer, as set forth in this Agreement, is the result of
arm’s-length negotiations between the parties. The Purchase Price shall be
preliminarily allocated amongst the Acquired Assets by the Buyer in the manner
set forth in Schedule 3.02 (to be supplied by Buyer prior to Closing). Buyer
then shall provide to Sellers the report of buyer's independent appraiser within
ninety (90) days after the Closing, which shall be prepared in accordance with
United States Generally Accepted Accounting Principles then in effect. If after
discussion with Buyer and/or its appraiser, Sellers' appraiser disagrees with
the conclusions of that report, then each Party may file its tax returns in
reliance upon the characterization and allocated prices of the various assets
determined by that Party's independent appraiser in good faith.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
15

--------------------------------------------------------------------------------




SECTION 4
ASSUMPTION OF LIABILITIES


4.01.      Nonassumption of Liabilities and Indemnification. Buyer shall not
assume any Liabilities of Sellers whatsoever except as specifically set forth in
Section 4.02 below. The parties intend that Buyer shall acquire ownership of the
Acquired Assets free and clear of all Liens and Third Party Claims (whether
private, governmental or otherwise) whatsoever, other than Permitted Exceptions,
and each Seller represents and warrants that such sale shall be accomplished
without expense or Liability for any such Third Party Claims to Buyer.


4.02.      Assumed Liabilities.  At Closing, Buyer shall assume the following
Liabilities, and shall be responsible for all such Liabilities from and after
the Closing Date (collectively, the “Assumed Liabilities”):
 
(a)          The purchase orders as of the Closing Date from each Seller’s
customers regarding the Products, accepted in the ordinary course of the
Business as conducted by a Seller (all of which, as of the Closing Date, are
annexed as Schedule 4.02(a) hereto).
 
(b)          The purchase orders of each Seller as of the Closing Date to such
Seller’s suppliers regarding the Business; provided, that such purchase orders
were accepted in the ordinary course of the Business as conducted by such Seller
consistent with past practices and contain pricing and other terms which are
usual and ordinary in the normal course of the Business; and provided, further
that any payments under such purchase orders were not, by their terms, due and
payable by a Seller as of a date prior to the Closing Date. All such purchase
orders as of the date hereof are annexed as Schedule 4.02(b) attached hereto
(aside from those not available as of the date hereof, which shall be included
in a Class A Schedule Update, as defined in Section 5.06(c)(i), and delivered to
Buyer prior to Closing), and these shall be supplemented, as a Class B Schedule
Update (as defined in Section 5.06(c)(i)) as of the Closing by those additional
purchase orders issued between the date hereof and the Closing. As of the
Closing or promptly upon request of a Seller after the Closing, Buyer shall
reimburse such Seller for any advance payments made by such Seller prior to the
Closing for any such outstanding purchase orders.
 
(c)          All Liabilities of Sellers under all of the Assumed Contracts as
provided in the Assignment and Assumption Agreement attached hereto as
Exhibit D; provided that the assumption of such obligations by Buyer hereunder
shall not be deemed to diminish any liability of Sellers for a breach of a
representation or warranty concerning such obligations.
 
(d)          All warranties and service obligations with respect to any Products
sold by Sellers prior to the Closing Date; provided, that the assumption of such
obligations by Buyer hereunder shall not be deemed to diminish any liability of
Sellers for a breach of a representation or warranty concerning such
obligations; and provided, further that Buyer shall not be responsible for any
other Liabilities, in connection with Products shipped from inventory of a
Seller, existing as of the Closing Date, which Liabilities shall remain with the
applicable Seller.
 
16

--------------------------------------------------------------------------------


(e)          Liabilities for Taxes based or imposed upon, arising out of, or
resulting from the purchase of the Business and the Acquired Assets, in each
case relating to periods (or portions thereof) after the Closing Date, but in no
event including any Liabilities for Taxes assessed or accrued for a period (or
portion thereof) prior to or including the Closing Date, or arising out of or
resulting from the ownership, holding or use of any Acquired Asset prior to the
Closing Date, or relating to any transaction consummated prior to the Closing
Date.
 
(f)          All Liabilities and obligations (including, for the avoidance of
doubt, all severance or termination liabilities, if any) in respect of employees
of the Business (other than Excluded Employees) who are employees of the
Business immediately prior to the Closing, and beneficiaries of such employees,
including liabilities and obligations under or relating to the Worker Adjustment
Retraining and Notification Act, as amended (“WARN”), or any similar state or
local law, but solely to the extent relating to or arising out of the sale of
the Acquired Assets or any actions taken by Buyer on or after the Closing Date.
 
(g)          Obligations of Sellers to pay royalties pursuant to [*].
 
(h)         All other trade payables of the Leewood Business incurred
consistently with past practice of the Sellers and in the ordinary course of
business or other trade payables owing from Affiliates of MTI Leewood Germany.
 
4.03       Excluded Liabilities.  Notwithstanding the foregoing, and except as
expressly set forth in this Agreement with respect to the Assumed Liabilities,
Buyer shall not assume nor become liable for, nor shall, by execution or
performance of this Agreement, purchase of the Acquired Assets or otherwise,
become responsible for, be liable with respect to or otherwise be obligated to
pay, perform, discharge or guarantee, any Liability of Sellers (whether known,
unknown, direct, indirect or otherwise) to the extent arising or relating to the
conduct of the Business prior to the Closing Date (collectively, the “Excluded
Liabilities”). Sellers agree to promptly pay or discharge all Excluded
Liabilities, and to indemnify Buyer from any failure to do so on a timely basis.
Without limitation, Excluded Liabilities shall include the following:


(a)          Liabilities for Taxes based or imposed upon, arising out of, or
resulting from the Business and the Acquired Assets, in both cases for periods
(or portions thereof) on or before the Closing Date.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
17

--------------------------------------------------------------------------------


 
(b)          Any claims, acts, errors, omissions, Losses, costs or Liabilities
with respect to any Seller, the Acquired Assets, such Seller’s trade practices
or the Business as conducted by such Seller arising or accruing or based on the
operation of the Business prior to the Closing Date or otherwise based on any
acts or omissions of a Seller made at any time thereafter including, but not
limited to, unpaid salary, products liability, environmental, tort, antitrust,
workers’ compensation liability, employment practices liability, unfair
competition, business practices liability and similar claims.


(c)          Any legal, accounting or other expenses of a Seller in connection
with this Agreement.


(d)          Any Liabilities arising out of, incurred in connection with or
related to the ownership of the Excluded Assets.
 
(e)          Any Liabilities arising out of or in connection with any
Indebtedness of a Seller for borrowed money (including, without limitation, the
outstanding operating and term loan facilities with SEB, Sparkasse and Bank of
America).
 
(f)          Any inter-company accounts payable, other than for goods (if any)
received in an arm’s length transaction in the ordinary course of business.
 
(g)          Any Liabilities to employees or former employees of a Seller,
arising out of actions taken or omitted prior to the Closing Date (including
Liability for accrued but unpaid vacation time as described in Section
10.02(e)), or otherwise exclusively related to the Retained Business; including
without limitation the pending or threatened Claims of four former employees of
MTI Leewood Germany which are described in Sections 6.08 and 6.22 of the
Disclosure Schedule.
 
(h)         Any brokerage fees, commissions, finders or similar fees incurred by
a Seller in connection with the transactions contemplated by this Agreement.
 
(i)          Any obligations under [*] not included as an Assumed Liability.


SECTION 5
CLOSING


5.01.      Closing.  The closing of the transactions contemplated herein (the
“Closing”) shall be held at the offices of Burns & Levinson LLP, counsel for
Buyer, remotely via the exchange of documents and signatures or at such other
time and place as the parties mutually may agree, on the third Business Day
following the day on which the conditions set forth in this Section 5 have been
satisfied or waived (other than those conditions that are intended to be
satisfied at the Closing), or such other date upon which the parties mutually
may agree, but in no event later than May 15, 2009 (the “Closing Date”).
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
18

--------------------------------------------------------------------------------


5.02.      Deliveries of Sellers.  Each Seller, as applicable, shall deliver or
cause to be delivered to Buyer at the Closing:


(a)          A Bill of Sale conveying good and marketable title in the Acquired
Assets to Buyer in accordance with this Agreement, free and clear of all Liens
(other than Permitted Exceptions), in substantially the form attached as Exhibit
B hereto, executed by such Seller.


(b)          Any and all documents of title necessary to transfer ownership to
Buyer of the Acquired Assets, duly executed by each Seller and any other parties
thereto.


(c)          An Assignment of Intellectual Property in substantially the form
attached as Exhibit C hereto, executed by each Seller.


(d)          An Assignment and Assumption Agreement in substantially the form
attached as Exhibit D hereto, executed by each Seller.


(e)          A Non-Competition and Non-Solicitation Agreement in substantially
the form attached as Exhibit E hereto, executed by each Seller. [*]


(f)          An Escrow Agreement in substantially the form attached as Exhibit F
hereto, executed by each Seller.


(g)          Transitional Services Agreements, without any additional
consideration, to be mutually agreed by the Buyer and Sellers prior to Closing.


(h)          All documents necessary to transfer any other General Intangibles
being purchased by Buyer hereunder, executed by each Seller and any other
parties.


(i)           A certificate executed on behalf of each Seller by its President
or Chief Executive Officer, certifying as to such Seller’s satisfaction of the
conditions set forth in Section 5.04(a) and (b).


(j)           All such other deeds, endorsements, assignments and other
instruments as, in the opinion of Buyer’ counsel, are necessary or desirable to
vest in Buyer good, valid and marketable title to and ownership of the Acquired
Assets.


(k)          A certified copy of resolutions, duly adopted by the Boards of
Directors and stockholders of each Seller, authorizing the transactions
contemplated hereby, and a certificate of incumbency as to the authority of the
individuals of each Seller to execute this Agreement, the Operative Documents to
which such Seller is a party and the various other documents and instruments
contemplated herein or therein.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
19

--------------------------------------------------------------------------------


(l)           Such certificates issued by the appropriate governmental
authorities as required to evidence the legal existence and good standing of
each Seller in each jurisdiction in which it is qualified to do business.


(m)         Evidence, reasonably satisfactory to Buyer, that all work-in-process
and finished goods inventory of MTI Leewood Sweden has been transferred and
delivered to the premises of MTI Leewood Germany located in Bremen, Germany
(unless prior to the Closing Buyer requests of Sellers that some or all of such
work-in-process and/or finished goods inventory not be transferred, in which
case such inventory shall remain the property of Sellers). As of the Closing or
promptly thereafter at the request of MTI Leewood Germany, Buyer shall reimburse
MTI Leewood Germany for all reasonable costs directly associated with such
delivery and certain other costs related to the closure of MTI Leewood Sweden,
as and to the extent set forth in a Transition Services Agreement substantially
in the form annexed hereto as Exhibit G hereto.


(o)          A signed opinion of Sellers’ counsel in substantially the form
attached as Exhibit H hereto.


(p)          [*]


(q)          Copies of the Amendment, Confirmation and Consent substantially as
set forth on Exhibit K hereto, [*].


(r)          [*]
 
(s)          Such other closing documents and instruments as Buyer reasonably
may require.


5.03.      Deliveries of Buyer.  Buyer shall deliver or cause to be delivered to
Sellers at the Closing:


(a)          The sum of Six Million Seven Hundred Fifty Thousand Dollars
(US$6,750,000.00), in immediately available funds via wire transfer  to the
accounts of the Sellers as designated by them at least two (2) Business Days
prior to the Closing Date and in accordance with Section 3.01;
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
20

--------------------------------------------------------------------------------


(b)          An Assignment and Assumption Agreement in substantially the form
attached as Exhibit D hereto, executed by Buyer.


(c)          A Non-Competition and Non-Solicitation Agreement in substantially
the form attached as Exhibit E hereto, executed by Buyer.


(d)          An Escrow Agreement in substantially the form attached as Exhibit F
hereto, executed by Buyer, along with the deposit of Six Hundred Fifty Thousand
Dollars (US$650,000.00) into the escrow account designated therein.


(e)          A Transitional Services Agreement in substantially the form
attached as Exhibit G hereto, executed by Buyer.


(f)          A certified copy of votes, duly adopted by the Board of Directors
of Buyer, authorizing the transactions contemplated hereby, and a certificate of
incumbency as to the authority of the individuals of Buyer to execute this
Agreement, the Operative Documents to which Buyer is a party and the various
other documents and instruments contemplated herein or therein.


(g)          A certificate executed on behalf of Buyer by its President or a
Vice President, certifying as to Buyer’s satisfaction of the conditions set
forth in Section 5.05(a) and (b).


(h)          A copy of an undertaking executed by Rogers in favor of the Trustee
and the Sellers, pursuant to which Rogers agrees to pay royalties, at current
rates, pursuant to and in accordance with the Compensation Agreement, to the
extent modified by the Amendment, Confirmation and Consent set forth as Exhibit
K hereto.
 
5.04.      Conditions to Buyer’s Obligations.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
will be subject to the satisfaction (or waiver by Rogers, in whole or in part,
in writing) of the following conditions as of the time of the Closing:
 
(a)          No breach of any representations or warranties of Sellers set forth
in Section 6,  nor any updates (Class A or B) to the Disclosure Schedule
provided for in Section 5.06(c) hereof, individually or in the aggregate, will
have or reasonably could be expected to have a Material Adverse Effect upon the
Business. For the avoidance of doubt, any violations of Laws which concern the
export of products or technical information from the United States of America
and which may be imposed from time to time by the government of the United
States of America (including, without limitation, the Foreign Corrupt Practices
Act of 1977, Export Administration Act of 1979, U.S. Arms Export Control Act and
the International Traffic in Arms Regulations, and similar Laws which has had
or, in Buyer’s sole but reasonable judgment, may have a reasonable likelihood of
impairing the conduct of any portion of the Buyer’s business (including but not
limited to the Business) after the Closing, shall constitute a Material Adverse
Effect.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

21

--------------------------------------------------------------------------------


(b)          Sellers shall have performed and complied in all material respects
with each of the covenants and agreements required to be performed by the
Sellers under this Agreement or any Operative Document at or prior to the
Closing.
 
(c)          There shall be no proceeding commenced or threatened against Buyer
or any Seller involving this Agreement or the transactions contemplated herein
or any judgment, decree, injunction or order which prohibits the consummation of
the transactions contemplated by this Agreement.
 
(d)          Sellers shall have tendered delivery of the Acquired Assets to
Buyer, free and clear of all Liens, other than Permitted Exceptions.
 
(e)         There shall have occurred no Material Adverse Effect upon the
Business between the date hereof and the Closing.


(f)          Buyer shall have received written acceptance of employment from
each Key Employee in accordance with Sections 10.01 and 10.02.
 
(g)         Each Seller shall have delivered to Buyer the items set forth in
Section 5.02.


(h)          [*] shall have agreed to amend the [*] (as each such capitalized
term is defined in Section 6.19) upon terms and conditions reasonably acceptable
to Buyer (which terms and conditions shall not include any further liability for
Sellers beyond whatever may have been incurred in the prior agreement between
Sellers and [*]).


(i)           [*] shall have executed and delivered an original copy of same to
Buyer an Amendment, Confirmation and Consent substantially in the form set forth
as Exhibit K hereto, and the other parties thereto likewise shall have executed
same and delivered an original copy of same to Buyer.


(j)           The consents listed on Exhibit I hereto, sufficient for the
assignment of the Assumed Contracts referenced therein to Buyer, shall have been
obtained.


(k)          The parties to the Assumed Contracts which are listed on Exhibit J
hereto shall have agreed to terms and conditions satisfactory to Buyer.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

22

--------------------------------------------------------------------------------


(l)           Sellers shall have cleaned up and disposed of the contents of any
assets held in the off-site facility of [*] in Richmond, Virginia which Buyer
indicates, prior to the Closing, it does not wish to acquire.
 
(m)         Buyer and Sellers shall have reached agreement on the form of the
draft Non-Competition and Non-Solicitation which will be annexed as Exhibit E
hereto.
 
5.05.      Conditions to the Sellers’ Obligations.  The obligation of each
Seller to consummate the transactions to be performed by it in connection with
the Closing is subject to the satisfaction (or waiver by Sellers in writing) of
the following conditions as of the Closing Date:
 
(a)          No breach of any representations or warranties of Buyer set forth
in Section 7 will preclude, or reasonably could be expected to preclude, Buyer’s
ability to substantially fulfill its obligations hereunder.
 
(b)          Buyer will have performed and complied in all material respects
with all of the covenants and agreements required to be performed by Buyer under
this Agreement at or prior to the Closing.
 
(c)          There shall be no proceeding commenced or threatened against Buyer
or any Seller involving this Agreement or the transactions contemplated herein
or any judgment, decree, injunction or order which prohibits the consummation of
the transactions contemplated by this Agreement.


(d)          Buyer shall have delivered to Sellers the items set forth in
Section 5.03.


(e)          No proposed adjustment by Buyer pursuant to Section 5.06(c)(iv)
shall result in a reduction of the aggregate Purchase Price of more than [*].


(f)          Buyer and Sellers shall have reached agreement on the form of the
draft Non-Competition and Non-Solicitation which will be annexed as Exhibit E
hereto.


5.06.      Pre-Closing Covenants and Adjustments.


(a)          Operations and Maintenance of the Business.  From and after the
date hereof and prior to the Closing, unless Rogers otherwise consents in
writing or except as set forth expressly herein, each Seller will conduct the
Business only in the ordinary course of the Business as conducted by such Seller
and consistent with past practice.  Furthermore, except as may otherwise be
required under this Agreement or as set forth on Schedule 5.06, no Seller shall
do any of the following, without the prior written consent of Rogers:
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

23

--------------------------------------------------------------------------------


 
(i)           enter into any Contract, or incur or permit to be incurred, any
obligation or other Liabilities, with respect to or materially affecting the
Business or the Acquired Assets, other than in the ordinary course of the
Business as conducted by such Seller and in accordance with past practice;
including, without limiting the generality of the foregoing, (i) enter into any
agreement relating to capital leases of the Business or borrowed money on behalf
of the Business greater than US$10,000 individually or US$50,000 in the
aggregate, or (ii) make any loans to any Person with respect to or materially
affecting the Business or the Acquired Assets (other than advances in the
ordinary course of the Business as conducted by such Seller and consistent with
past practice);
 
(ii)          remove any of its assets (other than cash and cash equivalents)
used in the Business by way of dividend, distribution, withdrawal or any other
means without prior written notice to Rogers;
 
(iii)         voluntarily permit to be incurred any Lien on any of its assets
used in the Business;
 
(iv)         increase the compensation payable or to become payable to any of
its employees, or otherwise enter into or alter any employment or consulting
agreement, outside the ordinary course of the Business as conducted by such
Seller;
 
(v)          commence, enter into, or alter any profit sharing, deferred
compensation, bonus, option or purchase Plan for its interests or other equity
securities, pension, retirement or incentive Plan or any fringe Benefit Plan for
its employees retained in connection with the Business outside the ordinary
course of the Business as currently conducted by such Seller;
 
(vi)         sever or terminate the employment of any of its employees retained
in connection with the Business, other than Excluded Employees, or engage any
employees or consultants in connection with the Business except in the ordinary
course of the Business as conducted by such Seller;
 
(vii)        make or commit to any individual capital expenditure with respect
to or materially affecting the Business or the Acquired Assets in excess of
US$10,000;
 
(viii)       cancel or waive any claims or rights of any Seller, with respect to
or materially affecting the Business or the Acquired Assets, outside the
ordinary course of the Business as conducted by such Seller and consistent with
past practice;
 
(ix)         change any accounting methods used by such Seller in connection
with the Business, except and solely to the extent required by GAAP or Law;
 
24

--------------------------------------------------------------------------------


(x)          pay or incur any obligation or Liability, absolute or contingent
with respect to or materially affecting the Business or the Acquired Assets,
other than obligations or Liabilities incurred in the ordinary course of the
Business as conducted by such Seller and consistent with past practice or
purchase any asset other than in the ordinary course of the Business as
conducted by such Seller;


(xi)         make any Tax election or settle or compromise any Tax Liability
which could reasonably be expected to have an adverse impact on Taxes payable by
Buyer with respect to the Business or the Acquired Assets;


(xii)        enter into any joint venture, partnership or other similar
arrangement or form any other material arrangement for the operation of the
Business as conducted by such Seller;


(xiii)       cancel or terminate any of the insurance policies covering the
Acquired Assets or permit any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than the coverage under such
cancelled, terminated or lapsed insurance policies are in full force and effect;
or


(xiv)       enter into any binding commitment to do any of the foregoing.


(b)           Information.  Subject to the attorney-client privilege and any
other applicable privileges with respect to its legal counsel, from time to time
at Buyer’s request, upon reasonable prior notice and at reasonable times during
normal business hours, subject to requirements of Law, Sellers will provide to
representatives of Buyer and its agents, employees and accounting, tax, legal
and other advisors (collectively, including Buyer, the “Investigating Parties”):
 
(i)           access to the information regarding the assets, the Liabilities
and operations of the Business;
 
(ii)           access to all accounts, insurance policies, Tax Returns,
Contracts, and other books and records concerning the operations and properties
of Seller in connection with the Business, the Acquired Assets and such other
relevant information and materials as may be reasonably requested (including the
right to make copies and abstracts thereof) including, without limitation,
financial statements (including the Financial Statements), review of books and
records of the Business for the last five (5) years through the Closing Date and
review of assets, Liabilities, Products, services, inventory, compliance with
Laws, methods of accounting, margins and financial and other Business Records,
investigation of the Business’ customers and providers, and inspection and
examination of each Seller’s facilities and assets relating to the Business,
including such Seller’s ownership of such facilities and assets;


25

--------------------------------------------------------------------------------


(iii)           opportunity to meet with customers, converters or other
value-added resellers (or Persons acting in a similar capacity), prospective
customers and key suppliers of the Business (including without limitation the
Top 20 Customers, Top 10 Suppliers, and Manufacturers Representatives, each as
defined in Section 6.02(a)), and to discuss the affairs, finances and accounts
of the Business with those partners, directors, officers or managers (or
equivalent officials), senior management and other employees, sales
representatives and independent accountants of such Seller reasonably requested
by Buyer who would reasonably be presumed to have information which would be
relevant for the purposes of conducting the Investigating Parties’ business,
accounting, financial, environmental, legal and other due diligence review
regarding such Seller and the Acquired Assets and preparing for the consummation
of the transactions contemplated hereby, in each case so long as such access
does not unreasonably interfere with the business and operations of such Seller;
and
 
(iv)           opportunity to meet with distributors to the Business, for the
purposes of conducting the Investigating Parties’ business, accounting,
financial, environmental, legal and other due diligence review regarding such
Seller and the Acquired Assets, for the consummation of the transactions
contemplated hereby and for the purpose of establishing the terms and
conditions, if any, for future business arrangements, in each case so long as
such access does not unreasonably interfere with the business and operations of
such Seller.


Notwithstanding the foregoing, in no event shall Buyer or any other
Investigating Party contact any customer, prospective customer or supplier of
any Seller in connection with the Business without the prior written consent of
such Seller, which consent shall not be unreasonably withheld, delayed or
conditioned.  All information obtained by the Investigating Parties pursuant to
the provisions of this Section 5.06(b) shall be subject to the provisions of the
Confidentiality Agreement, which shall be deemed to apply as well to each
Seller; provided, however, that in the event the terms and conditions of this
Agreement conflict with those set forth in such Confidentiality Agreement, this
Agreement shall prevail.  Buyer shall not use any information obtained pursuant
to this Section 5.06(b) for any purpose unrelated to the consummation of the
transactions contemplated by this Agreement and, if such transactions are not
consummated, it will treat all information and documents obtained pursuant to
this Section 5.06(b) in the manner provided by the Confidentiality Agreement.
 
(c)           Schedules Supplement, Pre-Closing Adjustments, and Cooperation
Generally.
 
(i)           Updating of Disclosure Schedule.  From the date of this Agreement
through the earlier to occur of (x) the Closing Date, and (y) the date on which
this Agreement is terminated pursuant to the terms hereof, each Seller agrees
that it will promptly notify Buyer of (A) any and all information, facts,
events, circumstances, issues or other matters that existed as of the date of
this Agreement that should have been set forth or described in the Disclosure
Schedule as of the date of this Agreement, or otherwise imply a breach of a
representation or warranty of a Seller hereunder (the “Class A Schedule
Updates”), and (B) any and all information, facts, events, circumstances, issues
or other matters arising after the date of this Agreement which, if existing on
the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule, or otherwise imply a breach of a
representation or warranty of a Seller hereunder (the “Class B Schedule
Updates”), in each case by delivery of appropriate updates to the Disclosure
Schedule setting forth such information, facts, events, circumstances, issues or
other matters on or prior to the Closing Date.
 
26

--------------------------------------------------------------------------------


(ii)           Effect of Class B Schedule Updates.  In the event that the
Sellers deliver any Class B Schedule Updates pursuant to Section 5.06(c)(i)(B),
then (A) such Class B Schedule Updates shall be deemed to be attached to the
Disclosure Schedule and become a part of the Disclosure Schedule, (B) all
references to the Disclosure Schedule shall refer to the Disclosure Schedule as
updated by the Class B Schedule Updates, including, without limitation, for
purposes of determining whether or not a Buyer Indemnified Party is entitled to
indemnification under Section 8.02, and the amount of any such indemnification,
and (C) such Class B Schedule Updates shall not be given effect for determining
whether the conditions to Closing set forth in Section 5.04 have been satisfied.
 
(iii)           Effect of Class A Schedule Updates.  In the event that the
Sellers deliver any Class A Schedule Updates pursuant to Section 5.06(c)(i)(A),
then (A) such Class A Schedule Updates shall not be deemed to be attached to the
Disclosure Schedule or become a part of the Disclosure Schedule, (B) all
references to the Disclosure Schedule shall refer to the original Disclosure
Schedule, without reference to such Class A Schedule Updates, and (C) such Class
A Schedule Updates shall not be given effect for determining whether the
conditions to Closing set forth in Section 5.04 have been satisfied.  No Class A
Schedule Update made after execution hereof by a Seller pursuant to this section
shall be deemed to cure any breach of any representation or warranty made
pursuant to this Agreement.
 
(iv)           Pre-Closing Adjustments.  In the event of (A) any breach of a
representation or warranty given by any Seller which is discovered (whether by
disclosure by a Seller or by Buyer) prior to Closing, or (B) the delivery by a
Seller of any Class A Schedule Updates pursuant to Section 5.06(c)(i)(A), Buyer
shall be entitled to an adjustment to the Purchase Price in the amount of the
Loss incurred by Buyer on account thereof, including in such Loss the diminution
in the value of the Acquired Assets as a result of such breach. Such adjustment
shall not be reduced by the Basket, nor shall reduce the Basket. In the event
that the parties do not agree on the amount of such adjustment, then the Closing
nevertheless shall be consummated, and the disputed portion of such adjustment
shall be submitted to arbitration pursuant to Section 12.  Any such adjustment
pursuant to clauses (A) or (B) above shall, however, reduce the available
Escrowed Amount on a dollar-for-dollar basis, as of the time when such
adjustments are either agreed to by both parties or are resolved by arbitration
pursuant to Section 12.
 
(v)           Satisfaction of Conditions to Closing.  Each party acting in good
faith shall cause the conditions to Buyer’s and each Seller’s respective
obligations to consummate the transactions contemplated by this Agreement to be
satisfied to the extent within its power and control, and shall use its
commercial best efforts to satisfy such conditions to the extent not within its
power and control; including, without limitation, the preparation, execution and
delivery of all agreements and instruments contemplated hereunder to be executed
and delivered by such party in connection with or prior to the Closing.
 
27

--------------------------------------------------------------------------------


5.07.      Transfer of Inventory.  MTI and MTI Leewood Germany, as applicable,
shall, prior to Closing, cause all work-in-process and finished goods inventory
currently held by MTI Leewood Sweden at its Skogas, Sweden facility to be
transferred to MTI Leewood Germany’s facility in Bremen, Germany to the extent
provided in Section 5.02(m) hereof, and for the reimbursement there provided.
 
5.08.      Transfer of Assumed Contracts.  Each of MTI, MTI Silicones and MTI
Leewood Germany, as necessary, shall cause the transfer of their respective
rights, obligations and benefits under all of the Assumed Contracts to Buyer
(and MTI shall cause MTI Leewood Sweden, if necessary, to do so), effective as
of the Closing Date, subject to the receipt of all required third party
consents.
 
5.09       [*].  If Buyer does not agree to assume the [*] contracts between MTI
Leewood Germany and [*], pursuant to Section 2.01 (b), then the parties will
work in good faith to reach an agreement prior to close regarding a Purchase
Price adjustment that reflects the change in value of the acquired assets, and
if the parties fail to reach agreement on such adjustment, Buyers shall place
into escrow an additional amount comprising its good faith estimate of the value
of such products (and reduce the purchase price paid at Closing by such escrowed
amount), and the actual value shall be determined as provided in Section 12.01.


SECTION 6
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS


MTI hereby jointly and severally represents and warrants, and each of MTI
Silicones, and MTI Leewood Germany hereby severally represent and warrant, that
the following representations and warranties are true, accurate and complete as
of the date hereof with respect to such Seller, except as otherwise set forth in
the disclosure schedule attached as Exhibit A hereto (the “Disclosure
Schedule”).  Without limiting the generality of the foregoing, the mere listing
(or inclusion of a copy) of a document or other item, whether as an attachment
to the Disclosure Schedule or otherwise, shall not be deemed adequate to
disclose an exception to a representation or warranty made herein.  The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 6, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 6 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
28

--------------------------------------------------------------------------------


The only exceptions and limitations to the representations and warranties being
made in this Section 6 are those set forth in the Disclosure Schedule in the
manner described above.  For the avoidance of doubt, no disclosure made or
allegedly made to Buyer or its representatives in person (whether orally or in
writing) or via an actual or electronic “data room”, business plan, Internet web
site or otherwise, shall be deemed an exception to these representations and
warranties. (The parties acknowledge that the following representations and
warranties constitute decisions as to the relative allocation of risk between
the parties, and do not necessarily correlate to actual knowledge of any factual
content by the representing party.)
 
6.01. The Seller, Etc.  Each Seller is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of incorporation set forth on
Schedule 6.01(a) of the Disclosure Schedule, and has the full power and
authority to own, lease, and operate the properties used in the Business and to
carry on the Business as now being conducted; and certified copies of its
Certificate of Incorporation, By-laws, and other governing documents, each as
amended and currently in effect, will be delivered to Buyer at the Closing.  No
Seller holds any equity, partnership, joint venture or other interest in any
Person affecting or otherwise relating to the Business. MTI Leewood Germany has
been wholly owned, directly or indirectly, by MTI for at least five (5) years
prior to the Closing.  Schedule 6.01(a) of the Disclosure Schedule contains an
accurate and complete list of (i) each trade name or assumed name of each Seller
now used or that has been used during the last five (5) years in connection with
the Business, (ii) each jurisdiction where it is authorized to do conduct the
Business, and (iii) each office or location now maintained or that has been
maintained in connection with the conduct of the Business by such Seller during
the last five (5) years. Each Seller’s minute book and other similar records
provided to Buyer contain a true and complete record of all action taken at all
meetings and by all written consents in lieu of meetings of the Board of
Directors, stockholders or other similar governing entities of such Seller. Each
Business Record of the Sellers is true and accurate in all material respects
and, with respect to what it purports to record, list or describe, is complete
in all material respects.


6.02. Customers, Suppliers, Distributors and Manufacturers’ Representatives.


(a)           Schedule 6.02(a) of the Disclosure Schedule lists (i) the top
twenty (20) customers, converters or other value-added resellers (or Persons
acting in a similar capacity), original equipment manufacturers and other
similar participants in the sales process of each of the Richmond Business and
the Leewood Business (“Top 20 Customers”), (ii) the top ten (10) suppliers of
goods or services to each of the Richmond Business and the Leewood Business
(“Top 10 Suppliers”), (iii) all Persons acting as a manufacturer’s
representative or distributor to either or both of the Richmond Business and the
Leewood Business (“Manufacturers Representatives”), in each case measured by
dollar volume during the most recent whole fiscal year.  Other than pursuant to
the request of a Seller, and listed, together with the reason therefor, on
Schedule 6.02(a) of the Disclosure Schedule, no Top 20 Customer, Top 10 Supplier
or Manufacturers Representative has, with respect to either the Richmond
Business or the Leewood Business, as applicable, ceased or materially reduced
its purchases from or sales or provision of services to either the Richmond
Business or the Leewood Business since December 31, 2007 or, to the Knowledge of
a Seller, has threatened to cease or materially reduce such purchases or sales
or provision of services prior to or after the Closing Date.  No Top 10 Supplier
has, with respect to either of the Richmond Business or the Leewood Business,
materially increased its prices or reduced its volume discounts during the last
twelve (12) months or has notified a Seller (or shall so inform the Buyer,
during the meetings with Buyer described in Section 5.06(b)(iv) hereof) of its
intent to do so during the twelve (12) month period following the Closing, other
than as a result of any additional terms or conditions imposed by Buyer. Each
Seller’s current level of accepted and unfilled purchase orders for the sale of
any Products is not in excess of its customary level of accepted and unfulfilled
purchase orders based on its historical practices.  Schedule 6.02(a) of the
Disclosure Schedule lists the Top 20 Customers, Top 10 Suppliers and
Manufacturers Representatives by name and address and sets forth the date and
Products, by type, amount and dollar value, purchased or sold by them since
January 1, 2004 (or, if later, the date of acquisition by MTI of the business
pertaining thereto).


29

--------------------------------------------------------------------------------


(b)           Schedule 6.02(b) of the Disclosure Schedule, to be furnished by
Sellers as an update to the Disclosure Schedule prior to Closing, lists every
Active Sales Management Report issued during 2009 (redacted to exclude leads
related exclusively to the Retained Businesses).


(c)           Except as provided in Schedule 6.02(c) of the Disclosure Schedule,
no single customer, supplier, distributor, converter or other value-added
reseller, original equipment manufacturer or manufacturer’s representative is of
material importance to the Business as conducted by a Seller.  Solely for the
purposes of the preceding sentence, “material” means greater than five percent
(5%) by dollar volume of the aggregate dollar volume of all customers,
suppliers, distributors, converters or other value-added resellers, original
equipment manufacturers or manufacturer’s representatives, as the case may be.


(d)           Schedule 6.02(d) lists each Contract pursuant to which a Seller
has agreed to supply Products to a customer at specified prices, whether
directly or through a specific distributor, converter or other value-added
reseller (or other Persons acting in a similar capacity), original equipment
manufacturer, manufacturer’s representative or dealer. Each Seller has delivered
to Buyer true and correct copies of all such Contracts that relate to the
Business, together with all amendments, waivers or other changes thereto.  All
of such Contracts are in full force and effect and, to a Seller’s Knowledge,
constitute legal, valid and binding obligations of the respective parties
thereto; there currently are not any defaults thereunder by a Seller or, to such
Seller’s Knowledge, any other party; and to a Seller’s Knowledge, no event has
occurred which constitutes, or which with notice, lapse of time or both would
constitute a default thereunder.  The validity, continuation and effectiveness
of all such Contracts (except for any which Buyer included as an Excluded Asset)
under the current terms thereof will not be materially adversely affected by the
transactions contemplated by this Agreement.


30

--------------------------------------------------------------------------------


6.03.  Authority and Qualification.  Each Seller has full power and authority,
and the legal capacity, to execute and deliver this Agreement and the Operative
Documents which it is required to execute and/or deliver, and to perform its
obligations hereunder and thereunder, all of which have been duly authorized by
all proper and necessary action; and has duly executed and delivered this
Agreement and such Operative Documents, and this Agreement and such Operative
Documents constitute legal, valid and binding obligations of such Seller,
enforceable in accordance with its and their respective terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.


Each Seller is duly qualified, licensed or admitted to do business and is in
good standing in each jurisdiction in which the ownership, use or leasing of its
assets (including, without limitation, the Acquired Assets) and other
properties, or the conduct or nature of the Business, makes such qualification,
licensing or admission necessary, except for such failures to be so qualified,
licensed or admitted and in good standing which, individually or in the
aggregate, (i) are not having and could not reasonably be expected to have a
Material Adverse Effect, and (ii) could not reasonably be expected to have a
material adverse effect on the validity or enforceability of this Agreement or
any of the Operative Documents or on the ability of a Seller to perform its
obligations hereunder or thereunder.


Schedule 6.03 of the Disclosure Schedule lists each business license and permit
held by a Seller that is material to the conduct of the Business by such Seller
(collectively, the “Permits”), are true and complete copies of which have been
delivered to Buyer.  Each Permit is valid, binding and in full force and effect,
and no Seller has received any notice that it is in default (or with the giving
of notice or lapse of time or both, would be in default) under any applicable
Permit or that any such Permit is subject to being revoked.


6.04.  Compliance.  Neither the execution and delivery of this Agreement and the
Operative Documents, nor the consummation of the transactions contemplated
hereby or thereby, assuming that a Seller obtains any consents, approvals and
actions, makes any filings and gives any notices as are described in Schedule
6.11 of the Disclosure Schedule, will conflict with or result in a breach under
(i) such Seller’s Certificate of Incorporation, Bylaws or other organizational
documents, (ii) except as described on Schedule 6.11 of the Disclosure Schedule,
the terms, conditions or provisions of any material Contract to which a Seller
is a party and that relates to the Business or by which such Seller or any of
the Acquired Assets are bound, or will give rise to a right of termination to
any party thereto, (iii) any order, injunction or decree of any court or
Governmental or Regulatory Authority, or (iv) any applicable Law to which a
Seller is bound.


31

--------------------------------------------------------------------------------


6.05.  Equipment, Inventory and other Corporate Assets.  Except as set forth on
Schedule 6.05 of the Disclosure Schedule, the Acquired Assets comprise all of
the assets (including all Licenses and agreements) that are  used in the
operation of and necessary to permit the Buyer to operate the Business.  Each
Seller has delivered to Buyer true and correct lists of all Acquired Assets in
electronic, searchable format.  Except as set forth on Schedule 6.05, all of the
Fixed Assets and inventory of each Seller used in the Business are, as of the
date of this Agreement, in good operating condition and repair (ordinary wear
and tear excepted), are performing satisfactorily, and are available for
immediate use as and to the extent currently used in the conduct of the
Business.  Sellers have provided Buyer with a true and complete list of
inventory of each Seller located at any distributor, converter or other
value-added reseller (or any Person acting in a similar capacity) and/or
original equipment manufacturer to the Richmond Business and the Leewood
Business. Attached as Schedule 2.01(a) is a list of each Seller’s Fixed Assets
used in the Business, all of which are included in the Acquired Assets. No
officer, director, stockholder, partner or employee of any Seller or, to a
Seller’s Knowledge, any other Person, owns or has possession of any of the
Acquired Assets.


The information systems (including all computer hardware and software) and
technology (including but not limited to, information technology, embedded
systems, or any other electro-mechanical or processor-based system) owned,
licensed or otherwise used by each Seller in the Business are suitable and
adequate for the purposes for which they are being used by such Seller
consistent with common business practices applicable to the Business.


6.06.  Debts, Obligations and Liabilities.  Aside from (i) trade payables
incurred prior to the date of the Financial Statements and reflected thereon,
(ii) trade payables incurred subsequent thereto in the ordinary course of the
Business as conducted by a Seller, (iii) normal employee compensation and
benefit obligations incurred during the regular pay period in which the Closing
Date occurs, (iv) the obligations of a Seller pursuant to any Lease obligation
disclosed on Schedule 6.12 of the Disclosure Schedule, (v) any Assumed Contract
disclosed on Schedule 6.19 of the Disclosure Schedule and not listed as an
Excluded Liability in Section 4.03 hereto, and (vi) the Indebtedness and
Liabilities disclosed on Schedule 6.06 of the Disclosure Schedules (which shall
be satisfied on or prior to the Closing Date), no Seller, as of the date hereof,
is subject to any Indebtedness, obligation, commitment or Liability to any
Person in connection with the Business. Without limiting the generality of the
foregoing, all debts owing from any Seller to [*] with respect to any Claims
asserted in the past by [*] will have been completely repaid as of the Closing.


6.07.  Ownership of Assets; Absence of Liens; Personal Property Leases.   Each
Seller is in possession of and has good and marketable title to, or has valid
leasehold interests in, or valid rights under contract to use, all of the
Acquired Assets owned and used by it in connection with the Business, subject to
no Liens, except for Liens shown and stated on Schedule 6.07 of the Disclosure
Schedule and Permitted Exceptions.  Schedule 6.07 of the Disclosure Schedule
accurately sets forth and states the name and address of each Person who holds
any Lien on any of the Acquired Assets, a description of the particular Acquired
Asset on which such Lien is held, and the current balance of the debt owed to
such Person which is secured by such Lien.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
32

--------------------------------------------------------------------------------


Set forth on Schedule 6.07 of the Disclosure Schedule is a true and correct list
of all leases on Acquired Assets (other than real property) to which a Seller is
a party and all of the accrued and unpaid obligations or other obligations of
such Seller on or with respect to such leases as of the date hereof.  Each
Seller has delivered to Buyer true and correct copies of all such leases.  All
of such leases are in full force and effect and, to a Seller’s Knowledge,
constitute legal, valid and binding obligations of the respective parties
thereto; there currently are not any defaults thereunder by a Seller or, to such
Seller’s Knowledge, any other party; and to a Seller’s Knowledge, no event has
occurred which constitutes, or which with notice, lapse of time or both would
constitute a default thereunder.  The validity, continuation and effectiveness
of all such leases (except for any which Buyer included as an Excluded Asset)
under the current terms thereof will not be materially adversely affected by the
transactions contemplated by this Agreement.


6.08.  No Default.   No Seller is in default under any Law or regulation or
under any order of any Governmental or Regulatory Authority having jurisdiction
over such Seller in connection with the Business or the Acquired Assets, and
there are no material claims, actions, suits or proceedings pending or, to a
Seller’s Knowledge, threatened against or affecting any Seller in connection
with the Business or any of the Acquired Assets, at law or in equity, or before
or by any Governmental or Regulatory Authority having jurisdiction over a Seller
that relates to the Business or any of the Acquired Assets and no notice of any
Claim, action, suit or proceeding, whether pending or threatened, has been
received by a Seller in connection with the Business or with respect to the
Acquired Assets, except as otherwise specifically disclosed on Schedule 6.08 of
the Disclosure Schedule.  Except as set forth on Schedule 6.08 of the Disclosure
Schedule, each Seller has conducted and is conducting the Business and has
maintained and is maintaining the Acquired Assets and the Leased Premises in
compliance in all material respects with the requirements, standards, criteria
and conditions set forth in applicable federal, state and local statutes,
ordinances, permits, Licenses, orders, approvals, variances, rules and
regulations and is not in violation of any of the foregoing which would,
individually or in the aggregate, have a Material Adverse Effect on the
Business.


6.09.  Restrictions on Business Activities.  Except as set forth in Schedule
6.09 of the Disclosure Schedule, and in confidentiality agreements and
non-disclosure agreements entered into in the ordinary course of the Business as
conducted by a Seller consistent with past practices, (i) there is no agreement
(non-compete or otherwise), judgment, injunction, order or decree to which a
Seller or any Affiliate thereof are a party or otherwise binding upon a Seller
or any such Affiliate which has had or could be reasonably expected to have,
with or without due notice or lapse of time or both, the effect of prohibiting
or limiting the conduct of the Business by a Seller in any market or location,
and (ii) except as set forth on Schedule 6.09 of the Disclosure Schedule,
neither any Seller nor any Affiliate thereof has entered into any agreement
under which such Seller is restricted from selling or otherwise distributing any
of the Products to any class of customers, in any geographic area, during any
period of time or in any segment of the market in the conduct of the Business.


33

--------------------------------------------------------------------------------


6.10.  Taxes and Audits. Except as disclosed in Schedule 6.10 of the Disclosure
Schedule, (i) each Seller has duly and timely filed (taking into account any
extension of time within which to file) all material Tax Returns required to be
filed by it in connection with the Business and all such filed Tax Returns are
true, complete and accurate in all material respects; (ii) each Seller has paid
all Taxes required to be paid by it in connection with the Business, including
Taxes that such Seller is obligated to withhold from amounts owing to any
employee, creditor or other Third Party; (iii) there are no pending or, to the
Knowledge of a Seller, threatened audits, examinations, investigations or other
proceedings in respect to Taxes or Tax Matters relating to a Seller in its
conduct of the Business or otherwise affecting the Acquired Assets; (iv) there
are no deficiencies or claims for any Taxes with respect to the Business, the
Acquired Assets described herein or with respect to either of MTI Silicones or
MTI Leewood Germany that have been proposed, asserted or assessed against a
Seller; (v) there are no material Liens for Taxes against either of MTI
Silicones or MTI Leewood Germany or upon the Acquired Assets, other than Liens
for current Taxes not yet due and payable; (vi) no waiver or extension of the
statute of limitations on, and no agreement for any extension of time with
respect to, the assessment of any Taxes of, or relating to, a Seller in
connection with the Business has been granted and is currently in effect; (vii)
all Taxes required to be withheld, collected or deposited by or with respect to
a Seller’s conduct of the Business have been timely withheld, collected or
deposited, as the case may be, and, to the extent required, have been paid to
the relevant taxing authority as of the date hereof; (viii) there is no request
for information currently outstanding with respect to Taxes relating to either
of MTI Silicones or MTI Leewood Germany or to the Business or the Acquired
Assets; (ix) each Seller, in connection with its conduct of the Business, has
disclosed on its Tax Returns all positions taken which could give rise to a
“substantial understatement” within the meaning of Section 6662 of the Code or
any equivalent applicable Law; (x) to a Seller’s Knowledge, there is no proposed
adjustment, assessment or deficiency against either of MTI Silicones or MTI
Leewood Germany or proposed reassessment of any property or property Tax imposed
on an Acquired Asset owned by such Seller or other proposals that could increase
the amount of any Tax to which such Seller would be subject (other than, for the
sake of clarity, any reassessment which may result from the consummation of the
transactions contemplated in this Agreement); and (xi) none of MTI Silicones or
MTI Leewood Germany has been a party to any distribution within the three (3)
years prior to the Closing that the parties to which treated as satisfying the
requirements of Section 355 of the Code (or foreign equivalent).  Schedule 6.10
of the Disclosure Schedule also sets forth the U.S. taxpayer identification (or
foreign equivalent) number of each Seller.


6.11.  Approval of Third Parties.  Except for such consents or approvals which
have been or will be obtained and such notices as have been or will be given as
listed on Schedule 6.11 of the Disclosure Schedule, no consent, approval or
action of, filing with or notice to any Governmental or Regulatory Authority on
the part of a Seller, or the consent or approval of any other Person, is
required in connection with the execution, delivery and performance of this
Agreement or any of the Operative Documents to which any Seller is a party or
the consummation of transactions contemplated hereby or thereby.  The copy of
the Trust Agreement and the Compensation Agreement, in the form delivered to
Sellers and appended to Schedule 6.11 of the Disclosure Schedule, represent true
and complete copies of such documents (together with all amendments,
modifications and/or supplements thereto), as each are amended and/or restated
and in effect immediately prior to the Closing Date.  The provisions of this
Section 6.11 are subject to the provisions of Section 10.07 herein.


34

--------------------------------------------------------------------------------


6.12.  Real Property.  Schedule 6.12 of the Disclosure Schedule contains a
complete and accurate legal description of the premises leased by each Seller
and used in the Business (the “Leased Premises”), which constitutes a complete
list of the real property leased or occupied by each Seller and used in the
Business, and a true and complete copy of each lease (and all amendments,
modifications or extensions) with respect to the Leased Premises (each, a
“Lease”) has been provided to Buyer.  No Seller has or has had any owned real
property that is or was used in the Business, and the only interests in real
property any Seller has which is used in the Business are those leasehold
interests created by a Lease.  Each Seller has good and valid leasehold
interests in its respective Leased Premises, in each case, free and clear of all
Liens, except for Permitted Exceptions and Liens set forth on Schedule 6.12.  No
Seller has assigned, sublet, transferred, hypothecated or otherwise disposed of
its interest in any Lease and no penalties are accrued against and unpaid by any
Seller under any Lease.  No Seller is in default under a Lease, nor has any
event occurred which constitutes, or which with notice, lapse of time or both
could constitute a default thereunder. There are no disputes outstanding, nor
oral agreements or forbearance programs in effect, with respect to any Lease or
Leased Premises.  Each Seller has paid all rent due and owing through the date
of this Agreement under an applicable Lease. All consents and approvals
necessary in order for Buyer to assume such Leases have been obtained or will be
obtained by each Seller at or before the Closing Date.


There is (a) no Claim, action or proceeding, actual or to a Seller’s Knowledge
threatened, against any Seller or any Leased Premises by any Person which would
materially affect the future use, occupancy or value of such property or any
part thereof, and (b) to a Seller’s Knowledge, there are no condemnation or
appropriation proceedings pending or threatened against any Leased Premises or
improvements thereon. All of the buildings, fixtures and improvements used by
each Seller in the Business are located on the applicable Leased Premises. All
Leased Premises are supplied with utilities and other services necessary for the
operation of the Business as currently conducted thereon by the applicable
Seller.


6.13.  Employees.  Schedule 6.13 of the Disclosure Schedule contains a complete
and accurate list of all employees (including but not limited to leased
employees, if any) and their current titles in the Business, officers and
consultants of each Seller retained in connection with the Business and the
current annual base salary, potential bonuses and other compensation  paid to
such Persons.  Within fourteen (14) days after the Closing, Sellers shall
provide Buyer with a true, accurate and complete chart or other document
describing, for the MTI Silicones employees, each such Person’s function in
terms of the equipment currently used in the Business which he/she is qualified
to operate. Except as specifically identified and disclosed in Schedule 6.13 of
the Disclosure Schedule, all of the U.S. employees used in the Business are
“at-will” employees (meaning that they can be terminated with no more than 30
days’ notice, without penalty) and no employment contract exists with any such
employee. Schedule 6.13 also accurately states and represents the current
unemployment insurance tax rate, or foreign equivalent, paid by each Seller to
its employees.  Each Seller has complied in all material respects with, and is
not in violation of, any Laws, rules or regulations respecting employment or
employment practices, including, without limitation, those dealing with
employment discrimination and occupational health and safety laws (including,
without limitation, OSHA and any foreign equivalent), United States and foreign
federal and state income tax laws and United States or foreign unemployment and
social security withholding laws.


35

--------------------------------------------------------------------------------


Except as described on Schedule 6.22, there are no material controversies or
pending claims for compensation, reimbursement or Losses between a Seller, on
the one hand, and any current or former employee or consultant of such Seller
listed on Schedule 6.13, on the other hand. No employee of a Seller listed on
Schedule 6.13 is presently a member of a collective bargaining unit or party to
a collective bargaining agreement or similar labor Contract relating to such
employee’s employment with such Seller and to such Seller’s Knowledge there are
no threatened or contemplated attempts to organize for collective bargaining
purposes any of the employees of MTI Silicones or MTI Leewood Germany. No unfair
labor practice complaint, sex or age discrimination Claim nor any other type of
employment Claim of any kind is pending against any Seller before the National
Labor Relations Board or any other Governmental or Regulatory Authority.  In the
past five (5) years, there has been no work stoppage, strike or other concerted
action by employees of MTI Silicones or MTI Leewood Germany.


To a Seller’s Knowledge, (a) no employee of a Seller listed on Schedule 6.13
recently has expressed in writing (including via e-mail or other electronic
means) any intention to leave the employ of such Seller in the next twelve (12)
months; and (b) the execution and implementation of this Agreement will not
legally cause such an employee to acquire the right to renegotiate a
compensation package, nor any other contractual right or benefit not expressly
provided for herein, except as otherwise expressly provided in the
“Supplementary Opinion on Employment Law Aspects” annexed hereto in Schedule
6.13.


Other than set forth on Schedule 6.13, all salaries, bonuses and other
compensation have been paid by each Seller to its respective employees listed
thereon on a timely basis consistent with past practice, without acceleration or
deceleration and no Liability exists as of the date hereof for any such
salaries, bonuses or other compensation (except for such salaries and related
compensation accrued for the most recent and current pay period).


36

--------------------------------------------------------------------------------


6.14.  Employee Benefits.  Schedule 6.14 of the Disclosure Schedule sets forth a
complete and accurate list of all Benefit Plans and other Plans, if any,
maintained and provided by each Seller for the benefit of any of its employees
retained in connection with the Business.  Schedule 6.14 also specifies which
employees are covered by which Plans. No Seller maintains or contributes to (nor
has ever maintained or contributed to) any Plan in connection with the Business
which is subject to Part 3 of Title 1 of ERISA, Section 412 of the Code or Title
IV of ERISA or any equivalent applicable Law, except as otherwise disclosed on
Schedule 6.14.  The terms of all Benefit Plans and other Plans listed on
Schedule 6.14 and the administration and operation thereof comply, and have at
all times complied in all material respects with their terms and with ERISA, the
Code and such other statutes, laws, ordinances, codes, rules and regulations as
are applicable.  The Seller has made all contributions which it was required to
make for each Benefit Plan and other Plan listed on Schedule 6.14 under the
terms thereof and applicable Law, and all benefit payments due and payable to
participants under each such Benefit Plan and other Plan will have been made as
of the Closing Date, and all benefits accrued under any unfunded Benefit Plan or
other Plan will have been paid, accrued or otherwise adequately reserved as of
such date and each Seller has performed all material obligations required to be
performed as of the  Closing Date under all such Benefit Plans or other
Plans.  Each Benefit Plan and other Plan listed on Schedule 6.14 that is
intended to qualify under Section 401(a) of the Code or any equivalent
applicable Law, and each trust which forms a part of any such Benefit Plan and
other Plan has received a favorable determination letter from the U.S. Internal
Revenue Service (and any applicable state or foreign taxing authority), and no
suit, actions or other litigation (excluding claims for benefits incurred in the
ordinary course of Plan activities) has been brought against or with respect to
any such Benefit Plan or other Plan.  True, complete and accurate copies of the
documents setting forth the terms of each Benefit Plan and other Plan listed in
Schedule 6.14 of the Disclosure Schedule and all related contracts and other
agreements thereto have been delivered to Buyer.  Each Benefit Plan or Plan that
provides for deferred compensation (other than Plans that are intended to comply
with Section 401(a) of the Code) was reviewed and amended to comply with Section
409A of the Code before 2009.


6.15.  Accounts Receivable. Schedule 6.15 of the Disclosure Schedule contains a
complete and accurate list of Accounts Receivable, with aging, indicating name
of counter-party and amount owed per invoice date, as of February 25, 2009 (for
MTI Leewood Germany) and as of February 28, 2009 (for MTI Silicones), and as of
the Closing Date.


6.16.  Financial Statements; Securities Filings.
 
(a)          The, reports, statements, schedules, prospectuses, and other
documents required to be filed by MTI with the applicable securities regulatory
authority in each of the Provinces of Ontario and Alberta (collectively, the
“Canadian Authorities”) in accordance with the applicable securities legislation
of each such provincial regulatory authority and the respective rules,
regulations and written and published policies thereunder for the past five (5)
years, (collectively, as amended and/or supplemented to date, the “Securities
Filings”) to the extent they relate to the Business, did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  A true and complete copy of all Securities Filings is
available for review by Buyer at www.sedar.com.
 
37

--------------------------------------------------------------------------------


(b)          The financial statements, balance sheets and income statements
(including, in each case, any related notes thereto) relating to the Business as
an independent segment for the fiscal year ended December 31, 2007 and the nine
months ended September 30, 2008, as well as statements of profit and loss for
the Richmond Business and the Leewood Business as of December 31, 2008, are
included on Schedule 6.16 of the Disclosure Schedule (collectively, the
“Divisional Financial Statements”) , (i) have been prepared in all material
respects in accordance with GAAP applied on a consistent basis throughout the
periods involved (except (A) to the extent disclosed therein or required by
changes in GAAP, (B) as may be indicated in the notes thereto, and (C)
inter-company balances, transactions and management fees charged for accounting
and information technology systems which are eliminated upon consolidation), and
(ii) fairly present in all material respects the financial position of the
Business as an independent segment as of the respective dates thereof and the
consolidated results of operations and cash flows of the Business for the
periods indicated (subject, in the case of unaudited consolidated financial
statements for interim periods, to adjustments necessary to present fairly such
results of operations and cash flows).
 
(c)          The financial statements contained in the Securities Filings, to
the extent that such financial statements (including, in each case, any related
notes thereto), relate to the Business (collectively, the “Consolidated
Financial Statements” and, together with the Divisional Financial Statements,
the “Financial Statements”), (i) have been prepared in all material respects in
accordance with the published rules and regulations of the Canadian Authorities
and GAAP applied on a consistent basis throughout the periods involved (except
(A) to the extent disclosed therein or required by changes in GAAP, (B) with
respect to Securities Filings filed prior to the date of this Agreement, as may
be indicated in the notes thereto, and (C) in the case of the unaudited
financial statements, as permitted by the rules and regulations of the Canadian
Authorities) and (ii) fairly present in all material respects the consolidated
financial position of MTI and its subsidiaries as of the respective dates
thereof and the consolidated results of operations and cash flows of MTI for the
periods indicated (subject, in the case of unaudited consolidated financial
statements for interim periods, to adjustments necessary to present fairly such
results of operations and cash flows), except that any pro forma financial
statements contained in such consolidated financial statements are not
necessarily indicative of the consolidated financial position of MTI and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows for the periods indicated.
 
(d)          Except as disclosed in the Securities Filings, MTI maintains a
system of internal accounting controls with respect to the Business sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


38

--------------------------------------------------------------------------------


6.17.  Operations in the Ordinary Course.  Except as disclosed in Schedule 6.17
of the Disclosure Schedule, since the date of the most recent Financial
Statements, there have not been:


 (a)  Any material amendment, waiver or consent with respect to any Assumed
Contract, license or Intellectual Property;


 (b)  Any physical damage, destruction or other casualty Loss, whether or not
covered by insurance, affecting any of the Acquired Assets or the Leased
Premises;


 (c)  Any write-off or write down of any individual Acquired Asset in an amount
exceeding US$10,000 or of the Acquired Assets in an aggregate amount exceeding
US$50,000;


 (d)  Any purchase or disposition of any Acquired Assets made, or agreed to be
made, other than acquisitions or dispositions of property in the ordinary course
of the Business as conducted by such Seller and consistent with past practice
and the terms of this Agreement and the Operative Documents;


 (e)  Any material change in the accounting methods or procedures of a Seller
relating to the Business, or any material change in the reserves or the
percentage or method of calculating the reserves applicable to a Seller in
connection with the Business, as contained in the Financial Statements;


 (f)  Any change in policy or any other type of change regarding increases in
compensation payable to or to become payable to any Seller’s managers, directors
officers, employees or agents retained in connection with the Business, other
than in the ordinary course of the Business consistent with past practice;


 (g)  Any Claim, litigation, arbitration, administrative proceeding, or other
event or condition of any character including, without limitation, any change in
the Acquired Assets, the Business or its prospects, that had or could have,
individually or in the aggregate, a Material Adverse Effect;


 (h)  Any Lien made or agreed to be made on any Acquired Assets, except
Permitted Exceptions;


 (i)  Any borrowings or agreements to borrow by or from any Seller, or any other
Liabilities of a material nature (whether absolute, accrued, contingent or
otherwise and whether due or to become due) except in the ordinary course of the
Business as conducted by such Seller and consistent with past practice, nor,
without limiting the generality of the foregoing, guaranteed, endorsed or
assumed responsibility for any debts or obligations of any Person;


39

--------------------------------------------------------------------------------


 (j)  Any transaction by any Seller outside the ordinary course of the Business;


 (k)     Any single capital expenditure by any Seller made with respect to the
Business in excess of US$10,000, except as otherwise in the ordinary course of
the Business as conducted by such Seller; and


 (l)  Any agreement by any Seller to do any of the items described in
subparagraphs (a) through (k), above.
 
Except for transactions contemplated by this Agreement and the Operative
Documents, since the date of the Financial Statements, other than set forth in
Schedule 6.17 of the Disclosure Schedule, each Seller has conducted the Business
only in the ordinary course of the Business as conducted by such Seller,
consistent with past practice.  Without limiting the generality of the
foregoing, since the date of the Financial Statements, each Seller has (i)
preserved intact the business organization of such Seller with respect to the
Business, (ii) maintained the Acquired Assets and Leased Premises of such Seller
(including without limitation its equipment, whether owned or leased) in good
working order and condition, (iii) preserved from lapse, violation or
infringement all of its Intellectual Property used in the Business, (iv)
maintained the goodwill of customers, suppliers, lenders and other Persons that
relate to the Business with whom such Seller has significant business
relationships with respect to such Seller’s conduct of the Business, and (v)
continued all such Seller’s general sales, marketing and promotional activities
relating to the Business, and (vi) paid all trade payables and other debts and
expenses of such Seller in its conduct of the Business generally as they have
become due.


6.18.  Insurance.  Schedule 6.18 of the Disclosure Schedule sets forth a
complete and accurate list and description of all insurance policies maintained
by each Seller in its conduct of the Business or which otherwise provide
coverage for the Business or the Acquired Assets, including the type of
insurance, the name and address and phone number of the insurance company and
the agent who sold the policy to such Seller, the amount of coverage, the annual
premium rates, the date when the next premium payment is due, and the date of
expiration.  Each Seller has provided to Buyer copies of all current insurance
policies.  With respect to each such insurance policy:  (a) the policy is legal,
valid, binding, enforceable, and in full force and effect; (b) the policy will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the transactions contemplated
hereby; (c) neither a Seller nor, to such Seller’s Knowledge, any other party to
the policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; (d) to a Seller’s
Knowledge, no other party to the policy has repudiated any provision thereof;
(e) no historical limits have been eroded or significantly impaired; and (f) no
material claims are pending as to which coverage has been denied or
disputed.  Each Seller has been covered at all times since its respective dates
of incorporation by insurance (including self-insurance arrangements) in scope
and amount customary and reasonable for the Business as conducted by such Seller
during such period and, except as set forth in Schedule 6.18 of the Disclosure
Schedule, no Seller has been refused coverage or failed to acquire coverage with
respect to its conduct of the Business or any Acquired Asset for which it had
previously applied.  Schedule 6.18 of the Disclosure Schedule also describes any
self-insurance arrangements affecting any Seller in its conduct of the
Business.  If any insurance policy described above is a “claims made” policy,
then the Sellers shall either purchase a “tail” policy therefor, or else shall
retain such policy in force for twenty-four (24) months following the Closing.


40

--------------------------------------------------------------------------------


6.19.  Contracts.  All material Contracts, the parties thereto and the dates and
descriptions thereof are listed on Schedule 6.19 of the Disclosure Schedule, and
each Seller has made available for review by Buyer a true and complete copy of
each Assumed Contract to which such Seller is a party, and such copies (and
descriptions thereof in the Disclosure Schedule) are true, complete and accurate
and include all amendments, supplements, modifications or waivers or other
changes thereto. Schedule 6.19 of the Disclosure Schedule also contains a true,
accurate and complete list of which of the material Contracts are Assumed
Contracts. Except as set forth on Schedule 6.19 of the Disclosure Schedule, (a)
all Assumed Contracts, (b) all other Contracts of a Seller granting such Seller
the right to the Acquired Assets, and (c) all other Contracts of a Seller
material to the Business as it is currently operated by such Seller are, as of
the date hereof, valid, binding and in full force and effect upon each such
Seller and, to each such Seller’s Knowledge, the other parties thereto, in
accordance with their terms and conditions and have been entered into in the
ordinary course of the Business as conducted by each Seller.  There is no
existing material default, event of default or other event with respect to any
Assumed Contract to which any Seller is a party or by which any Seller or its
properties used in the Business is bound which, with or without due notice, the
passage of time or both, would constitute a material default or event of default
on the part of such Seller.  There will not be, as of the Closing Date, any
circumstances which will result in any customer having the legal right to a
credit or offset against charges otherwise due after the Closing Date under any
Assumed Contract.


[*]


6.20.  Intellectual Property Rights.
 
(a)          Schedule 6.20(a) of the Disclosure Schedule sets forth (i) a
complete list of all Seller Registered Intellectual Property and specifies the
jurisdiction(s) in which such Seller Registered Intellectual Property has been
issued or registered or in which an application for such issuance or
registration has been filed, including the respective registration or
application numbers and the names of all relevant owners, and (ii) a list of all
Products currently marketed by each Seller, with an indication as to which
copyrights, if any, in and to such Products have been registered (and, if so, in
whose name they have been registered) with the United States Copyright Office or
any foreign copyright offices.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

41

--------------------------------------------------------------------------------


(b)          Schedule 6.20(b) of the Disclosure Schedule sets forth a complete
list of all licenses, sublicenses and other agreements to which a Seller is a
party pursuant to which a Seller or any other Person is now authorized to use
any Seller Intellectual Property, and includes the date thereof and identity of
all parties thereto.
 
(c)          Schedule 6.20(c) of the Disclosure Schedule sets forth any
agreement pursuant to which a Third Party is licensing any Seller Intellectual
Property or has assigned any Intellectual Property to a Seller (except for
agreements with respect to Commercial Software Rights) and includes the date
thereof and identity of all parties thereto.
 
(d)          The execution and delivery of this Agreement by each Seller, and
the consummation of the transactions contemplated hereby on the Closing Date,
will not cause any Seller to be in violation or default in any material respect
under any license, sublicense or agreement listed on Schedule 6.20(b) or
Schedule 6.20(c) of the Disclosure Schedule, nor entitle any other party to any
such license, sublicense or agreement to terminate or modify such license,
sublicense or agreement.
 
(e)          Unless otherwise indicated in Schedule 6.20(a), Schedule 6.20(b) or
Schedule 6.20(c) of the Disclosure Schedule, each item of Seller Registered
Intellectual Property is valid and subsisting.  All necessary registration,
maintenance and renewal fees currently due in connection with such Seller
Registered Intellectual Property have been paid and all necessary or material
documents, recordations and certificates in connection with such Seller
Registered Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of maintaining such Seller
Registered Intellectual Property.
 
(f)          Each Seller is, or as of the Closing Date will be, the sole and
exclusive owner or licensee of, with all right, title, and interest in and to
each item of Seller Intellectual Property attributable to such Seller, free and
clear of any Lien or encumbrance, except Permitted Exceptions, and has or will
have as of the Closing Date sole and exclusive rights (and is not or shall not
be contractually obligated to pay any compensation other than licensing fees and
royalties set forth in the applicable license to any Third Party in respect
thereof) to the use thereof or the material covered thereby in connection with
the Products and the Business in respect of which such Seller Intellectual
Property is being used.  Except as set forth on Schedule 6.20(g) of the
Disclosure Schedule, no Seller Intellectual Property is subject to any
restrictions with respect to its use, modification or distribution.
 
(g)          To the extent that any Seller Intellectual Property used in the
operation of the Business or necessary to permit the Buyer to operate the
Business has been developed or created for a Seller by any employee, independent
contractor or other Third Party (each, an “Other Party”), except as provided on
Schedule 6.20(g) of the Disclosure Schedule,  each Seller either (i) has
obtained ownership of, and is the exclusive owner of, or (ii) has obtained a
license (sufficient for the conduct of the Business) to all such Other Party’s
intellectual property in such Seller Intellectual Property, either by operation
of Law or by valid assignment.  Each Seller has delivered to Buyer all written
agreements assigning Seller Intellectual Property developed or created by any
Other Party not otherwise in a “work for hire” relationship with such Seller.
 
42

--------------------------------------------------------------------------------


(h)          No Seller has transferred ownership of, or granted any exclusive
license with respect to, any of its Intellectual Property to any Third Party.
All Seller Intellectual Property can be transferred to Buyer in accordance with
this Agreement, and all consents and approvals necessary therefor have been
obtained or shall be obtained by Closing.
 
(i)           All Assumed Contracts relating to Seller Intellectual Property as
used in the Business or relating to the Acquired Assets are in full force and
effect.  Each Seller is in material compliance with, and has not breached any
material term of, such Assumed Contracts and, to the Knowledge of each Seller,
all other parties to such Assumed Contracts are in compliance with, and have not
breached any material term of, such Assumed Contracts.  Following the Closing
Date, Buyer will have the right to exercise all of a Seller’s rights under such
Assumed Contracts to the same extent that such Seller would have been able to
had the transactions contemplated by this Agreement not occurred and without the
payment of any additional amounts or consideration other than ongoing fees,
royalties or payments which such Seller would otherwise be required to pay.
 
(j)           No Seller has been sued or charged as a defendant in any Claim,
suit, action, or proceeding which involves a Claim of infringement of any
intellectual property of any Third Party and which has not been finally
terminated prior to the date hereof, nor does any Seller have Knowledge of any
such charge or Claim or any infringement Liability with respect to, or
infringement or violation by, such Seller of any intellectual property of any
Third Party with respect to the Products.  No Claim with respect to infringement
of any Seller Intellectual Property based upon its use in the Business, or any
Claim with respect to the ownership, validity or effectiveness of any Seller
Intellectual Property has been asserted and remain outstanding or, to the
Knowledge of any Seller, has been threatened by a Third Party.  To each Seller’s
Knowledge, there is no unauthorized use, infringement or misappropriation of any
Seller Intellectual Property by any Third Party, including any employee or
former employee of such Seller.
 
(k)          Each Seller has taken reasonable steps to protect Seller’s rights
in Seller’s confidential information, trade secrets and other confidential
information to the Business that it wishes to protect or any trade secrets or
confidential information of third parties provided to such Seller.
 
43

--------------------------------------------------------------------------------


(l)           The Seller Intellectual Property, including without limitation the
[*], together with the other Acquired Assets, are sufficient to enable Buyer to
continue operation of the Business in the same manner as it has been operated by
the Sellers within the twelve (12) month period prior to the Closing Date.
 
6.21.  Brokers.  No Seller has entered into any agreement or had any discussions
with any Third Party regarding any transaction involving such Seller which could
result in Buyer being subject to any Claim giving rise to any Liability to said
Third Party as a result of entering into this Agreement or the Operative
Documents or consummating the transactions contemplated hereby or thereby.
 
6.22.  Litigation; Warranty Claims and Recalls.  Except as otherwise
specifically identified and disclosed on Schedule 6.22 of the Disclosure
Schedule, there is no litigation, Claim, action, suit, administrative,
arbitration or other proceeding pending or to a Seller’s Knowledge threatened
against such Seller or relating to any of the Acquired Assets, nor are there any
disputes, disagreements, or any other facts or circumstances relating or
pertaining to a Seller that relate to the Business or the Acquired Assets which
are reasonably likely to give rise to the same in the foreseeable future.  No
Seller is subject to any order, writ, judgment, award, injunction or any decree
of any court or Governmental or Regulatory Authority or arbitrator, which
affects or which might affect any of the Acquired Assets or which might
interfere with the transactions contemplated in this Agreement.  No Seller has
Knowledge of any fact which would suggest that any present or former employee of
or Person providing services to such Seller has or is likely to make any Claim
against such Seller and/or Buyer by virtue of any obvious or latent
employment-related health defect or any severance, discrimination, harassment or
termination action.


There are no judgments outstanding against any Seller affecting any of the
Acquired Assets. Schedule 6.22 of the Disclosure Schedule also sets forth a
description and summary of the outcome of each lawsuit and all other types of
legal proceedings, including but not limited to, administrative proceedings,
mediations, arbitrations, etc., in which a Seller has been involved, either as a
plaintiff or as a defendant, during the five (5) years prior to the Closing Date
that relate to the Business.  All legal proceedings, including but not limited
to, administrative proceedings, mediations, arbitrations, etc., in which any
Seller was involved prior to such five year period and that relate to the
Business have been discharged, settled or otherwise released.


No Seller has received notice or warning of, and no Seller is aware of, any
material defects in such Seller’s Products or inventory, whether or not yet
sold, whether such defects are discernable or latent, including without
limitation (a) defects which could affect the performance of such Seller’s
Products, and/or give rise to a claim for a refund of a purchase price
previously booked by such Seller; (b) dangerous or substandard conditions in the
products or materials sold, distributed, or to be sold or distributed by such
Seller that could give rise to a Claim for or could cause bodily injury,
sickness, disease, death, or damage to property, or result in loss of the use of
property, if handled or used properly, or (c) any Claim, suit, demand for
arbitration or notice seeking damages for any such event.  To a Seller’s
Knowledge, there has been no threat of any recall of any Product, nor does any
Seller know of any facts which makes such a recall likely in the reasonably
foreseeable future.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
44

--------------------------------------------------------------------------------


Schedule 6.22 of the Disclosure Schedule sets forth (a) all written customer
complaints received by each Seller since December 31, 2006; (b) all oral
customer complaints received by each Seller since October 1, 2008; and (c) any
other customer complaints, whether written and oral, which have resulted in or
may reasonably be expected to result in a Claim in excess of US$10,000 being
made after the Closing against such Seller and/or Buyer.  Except as set forth on
Schedule 6.22 of the Disclosure Schedule, neither any Seller nor any of its
employees has made any oral or written warranties with respect to the quality or
absence of defects of any of the Products or services of the Seller that is
inconsistent with or broader than any written warranties of such Seller which
are provided to all such Seller’s customers, which written warranties have been
provided to Buyer prior to the Closing.  No Seller is aware of any circumstance
which would tend to cause the cost of performing warranty obligations to
customers of the Business for which warranty adjustments can be expected during
unexpired warranty periods which extend beyond the Closing Date to be higher
than the historic cost of performing warranty obligations to customers of such
products and services which such Seller has sold and performed for in the past.
No Seller has been required to pay direct, incidental or consequential damages
to any Person for any reason in connection with a matter relating to the
Business.
 
6.23.  Regulatory and Employee Safety Matters.  Except as otherwise specifically
identified and disclosed in Schedule 6.23 of the Disclosure Schedule, there is
no pending or, to a Seller’s Knowledge threatened, investigation, audit, review
or other examination of such Seller, and no Seller is subject to, nor has it
received written notice or advice that it may become subject to, any order,
agreement, memorandum of understanding or other regulatory enforcement action or
proceeding with or by a Governmental or Regulatory Agency having supervisory or
regulatory authority with respect to such Seller that relates to the Business,
and nor is such Seller aware of any basis for any such investigation or audit.
 
Except as set forth on Schedule 6.23 of the Disclosure Schedule, each Seller (a)
is in compliance in all material respects with all Laws (including, without
limitation, Laws relating to the Acquired Assets or the Business), and (b)
maintains all required compliance programs relating to environmental, safety,
health or other Law. Each Seller has provided Buyer with copies of all notices,
correspondence, agreements and other documents relating to any matters set forth
on Schedule 6.23 of the Disclosure Schedule. Except as set forth on Schedule
6.23 of the Disclosure Schedule, no Seller has received any governmental
complaint or private Claim regarding any violation of OSHA or the occupational
safety and health laws and regulations applicable to any facility of Seller
involved in the Business (including, without limitation, any related to
silicosis and/or other afflictions associated with silicone manufacturing or any
other substance used by Sellers), or has Knowledge of any situation making it
likely that such a complaint or Claim will be forthcoming in the reasonably
foreseeable future.
 
45

--------------------------------------------------------------------------------


6.24.  Affiliate Transactions. Other than as disclosed on Schedule 6.24 of the
Disclosure Schedule, as of the date hereof (i) there are no Liabilities between
any Seller and any current or former officer, director, employee, partner,
stockholder, manager or Affiliate of such Seller that relate to the Business,
(ii) no Seller provides any assets, services or facilities to any such current
or former officer, director, employee, partner, stockholder, manager or
Affiliate of such Seller, and (iii) no Seller beneficially owns any equity
interest in any such current or former officer, director, employee, manager,
partner, stockholder or Affiliate of such Seller.


6.25.  Environmental Matters.


(a)          Except as set forth on Schedule 6.25 of the Disclosure Schedule:


(i)           Each Seller has obtained and holds all Environmental Permits
materially necessary for the operation of the Business by such Seller.


(ii)          Each Seller is in material compliance with all terms, conditions
and provisions of each applicable Environmental Permit and Environmental Law.


(iii)         There are no past, pending, or, to a Seller’s Knowledge,
threatened Environmental Claims against any Seller.

 
(iv)         There has been no Release of any Hazardous Material on or affecting
any Site currently or, to a Seller’s Knowledge, formerly owned, operated or
otherwise used by a Seller in the Business, or, to the Knowledge of a Seller, by
any predecessors of such Seller, which Release would be reasonably likely to
result in Liability to Buyer under Environmental Laws.
 
(v)          No Seller has received any written notice asserting an alleged
Liability or obligation of such Seller under any Environmental Laws with respect
to the investigation, remediation, removal or monitoring of a Release of any
Hazardous Material or the threatened Release of any Hazardous Material at or
from any property currently or formerly owned, operated or otherwise used by
such Seller in the Business, or at or from any off-site location where Hazardous
Material from the Seller’s operations in connection with the Business have been
sent for treatment, disposal, storage or handling.
 
(vi)         No Seller has transported or arranged for the treatment, storage,
handling, disposal, or transportation of any Hazardous Material to any off-site
location which could result in an Environmental Claim against such Seller.
 
46

--------------------------------------------------------------------------------


(vii)        No Site is a current (or, to a Seller’s Knowledge, proposed)
Environmental Clean-up Site. To a Seller’s Knowledge, there are no Liens arising
under or pursuant to any Environmental Law on any Site.


(b)           There have been no environmental investigations, studies, audits
or other analyses conducted by or on behalf of a Seller, or in the possession of
a Seller, during the five (5) year period prior to the Closing Date addressing
potentially material matters arising under Environmental Laws with respect to
any property owned, operated or otherwise used by any Seller in the Business
that have not been delivered or otherwise made available to Buyer prior to the
Closing Date.
 
6.26.  Insolvency.  No petition in bankruptcy or similar arrangement has been
filed by or against any Seller, nor has any Seller taken advantage of any
applicable federal, state or local insolvency Law.  No receiver, trustee,
custodian, liquidator, assignee, sequestrator or other similar official has been
appointed over any Seller or all or a substantial part of the Acquired Assets
nor has any Seller made any assignment for the benefit of creditors or otherwise
suffered any action which adversely affects its title to the Acquired Assets.
 
6.27.  Product Warranties; Defects; Liabilities.  Except as set forth on
Schedule 6.27 of the Disclosure Schedule, (a) each product, item, good or other
object produced by each Seller for sale in connection with the Products has been
in all material respects in conformity with all applicable contractual
commitments and all applicable express and implied warranties, (b)  no Seller
has any Liability or obligation (and to a Seller’s Knowledge, there is no basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, Claim or demand against such Seller giving rise to any
Liability or obligation) for replacement or repair thereof or other Losses or
Liabilities in connection therewith except Liabilities incurred in the ordinary
course of the Business as conducted by such Seller and consistent with past
practice  and (c) no Product is subject to any guaranty, warranty, or other
indemnity beyond the applicable standard terms and conditions of sale, license
or lease or beyond that implied or imposed by applicable Law.  Appended to
Schedule 6.27 is a true and complete description of the current standard terms
and conditions of sale, license or lease of each Seller for each of the
Products, including all applicable guaranties, warranties and indemnities made
by any Seller in connection therewith.
 
6.28.  Full Disclosure.  No representation, warranty or covenant made to Buyer
in this Agreement nor any Operative Document delivered and/or executed by a
Seller hereunder contains any untrue statement of a material fact or omits a
material fact necessary to make the statements contained in this Agreement and
the Operative Documents not misleading.


47

--------------------------------------------------------------------------------


SECTION 7
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants that the following representations and warranties
are true, accurate and complete as of the date hereof:


7.01.      Organization.  Rogers is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts.  Any designee of Rogers acquiring any of the Acquired Assets
hereunder is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.
 
7.02.      Qualification and Organizational Power.  Buyer is duly qualified to
conduct business under the Laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified would not have a Material
Adverse Effect.
 
7.03.      Authorization of Transactions.  Buyer has all requisite corporate or
other power and authority to execute and deliver this Agreement and the
Operative Documents to which it is a party, and to perform their respective
obligations hereunder and thereunder.  The execution and delivery by Buyer of
this Agreement and the Operative Documents to which it is a party, and the
performance by Buyer of its obligations hereunder and thereunder, have been duly
and validly authorized by all necessary corporate action on the part of
Buyer.  This Agreement has been, and upon execution and delivery thereof, each
of the Operative Documents to which Buyer is a party will be, duly and validly
executed and delivered by Buyer and are valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
7.04.      Noncontravention.  There is no requirement applicable to Buyer to
make any filing with, or to obtain any permit, authorization, consent or
approval of, any governmental entity as a condition to the lawful consummation
by Buyer of the transactions contemplated pursuant to this Agreement.  The
execution, delivery and performance of this Agreement by Buyer do not, and the
consummation of the transactions contemplated hereby will not (with or without
the giving of notice, the lapse of time or both), (i) conflict with or result in
any breach of any provision of the Articles of Organization, Bylaws or other
governing documents of Buyer, (ii) violate any applicable Law, rule, regulation,
order, writ, judgment, ordinance, injunction or decree of any governmental
entity to which Buyer is a party or is bound, or (iii) result in a material
breach of, or constitute a material default (or event which with the giving of
notice or lapse of time, or both, would become a material default) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or loss of a benefit under, or result in the creation of any lien
upon any of the properties, rights or assets of Buyer pursuant to, any Contract
to which Buyer is a party or by which it is bound or affected (except, in the
case of clause (iii), any such defaults, rights or liens that would not
materially impair the ability of Buyer to consummate the transactions
contemplated by this Agreement).


48

--------------------------------------------------------------------------------


7.05.      Brokers.  Buyer shall have no Liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement or any of the Operative Documents.
 
7.06.      Legal Proceedings.  As of the date hereof, there are no Claims
pending by or against or, to the Knowledge of Buyer, threatened against, Buyer
that would materially impair the ability of Buyer to consummate the transactions
contemplated by this Agreement.


7.07.      Due Diligence Investigation.  Buyer has had, and will have, an
opportunity to discuss the business, management, operations and finances of the
Business with Sellers, and has had, and will have, an opportunity to inspect the
facilities of the Business.  Buyer has conducted its own independent
investigation of the Business.  In making its decision to execute and deliver
this Agreement and to consummate the transactions contemplated by this
Agreement, Buyer has relied solely upon the representations and warranties of
the Sellers set forth in Section 6 (and acknowledges that such representations
and warranties are the only representations and warranties made by the Sellers)
and has not relied upon any other information provided by, for or on behalf of
the Sellers, or their respective agents or representatives, to Buyer in
connection with the transactions contemplated by this Agreement.
 
7.08.      Capital and Financing.  Buyer represents and warrants that it has
secured adequate paid-in capital and adequate funds to consummate all of the
transactions contemplated by this Agreement, and to pay the Purchase Price in
accordance with the terms of this Agreement.


7.09.      Assumed Liabilities.  Buyer acknowledges that it is aware of and
understands the nature of the Assumed Liabilities and that it is aware of and
understands that the amount of the Assumed Liabilities cannot presently be
determined as they relate, in part, to future events and actions which may or
may not occur.  Buyer acknowledges that there will be no adjustment to the
Purchase Price under this Agreement based on the amount of Assumed Liabilities,
except as expressly provided for herein.
 
7.10.      Sole Representations.  Except as expressly set forth in this Section
7, Buyer makes no other representation or warranty with respect to the
transactions contemplated by this Agreement or any Operative Document.


SECTION 8
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


8.01.      Survival of Representations and Warranties.  All of Buyer’
representations and warranties in this Agreement or in any Operative Document,
and all of Sellers’ representations and warranties in this Agreement, in any
Operative Document, or in any instrument delivered pursuant hereto or thereto,
shall survive the Closing Date and continue until the date which is twenty-four
(24) months after the Closing Date; provided, however, that (i) any Claim based
on fraud or intentional misrepresentation shall survive indefinitely, (ii) any
Claim for violation of the representations and warranties set forth in Sections
6.10 (“Taxes and Audits”), 6.14 (“Employee Benefits”), 6.23 (“Regulatory and
Employee Safety Matters”), and 6.25 (“Environmental Matters”) shall survive
until the expiration of the applicable statute of limitations applicable to any
Claim or right of action related thereto, (iii) the covenants and agreements
contained in this Agreement and the Operative Documents to be performed at the
Closing Date will survive until fully performed in accordance with their terms,
or until this Agreement has been terminated in accordance with its terms; (iv)
any Claim for indemnity asserted pursuant to Section 8.02 shall, if made within
the applicable time period set forth above with respect to an accrued Liability,
survive until fully resolved; (v) any Claim with respect to a matter described
in Section 8.02(b)(G) hereof shall survive indefinitely; and (vi) any dispute
asserted by a Seller to any Pre-Closing Adjustments pursuant to Section
5.06(c)(iv) hereof shall survive only until twelve (12) months following the
Closing. No Claim for indemnity may be asserted under Section 8.02 unless notice
of such Claim is given to Seller or Buyer, as the case may be, prior to the
appropriate period(s) specified in the preceding sentence.


49

--------------------------------------------------------------------------------


8.02.      Indemnification.

 
(a)          MTI jointly and severally agrees, and each of MTI Silicones and MTI
Leewood Germany severally and not jointly agree, from and after the Closing
Date, for the appropriate period(s) specified in Section 8.01, above, to
indemnify and hold Buyer and its officers, directors, attorneys, employees,
agents or Affiliates and their respective successors and assigns (the “Buyer
Indemnified Parties”), harmless from and against any Loss incurred by any Buyer
Indemnified Party, directly or indirectly, resulting from (i) any inaccuracy in,
or breach of, a representation or warranty of Seller contained in this Agreement
or in any Operative Document or other agreement or instrument delivered by
Seller in connection with the transactions set forth herein, (ii) any Excluded
Liability, or (iii) any failure by Seller to perform or comply with any
applicable covenant contained herein.
 
(b)          The Liability of Sellers to provide indemnification pursuant to
Section 8.02(a) shall be limited as follows:  (i) Sellers shall not be liable
with respect to any matter referred to in Section 8.02(a)(i) unless the
aggregate Loss thereunder exceeds Fifty Thousand Dollars (US$50,000.00) (the
“Basket”), in which event Buyer Indemnified Party will be entitled to make a
Claim against such Seller to the full extent of such Loss counting back to the
first dollar amount thereof, and (ii) the collective aggregate Liability of the
Sellers under Section 8.02(a) shall not exceed Two Million Dollars
(US$2,000,000.00) (the “Indemnity Cap”); provided, however, that any Loss shall
not be subject to the Indemnity Cap to the extent arising as the result of: (A)
fraud or intentional misrepresentation; (B) a Claim with respect to any Excluded
Asset or Excluded Liability; (C) a warranty or similar Claim made by a direct or
indirect customer or end user based upon any sale made by the Sellers prior to
the Closing; (D) any Claim based upon violation of occupational health and
safety Laws (including, without limitation, pursuant to OSHA and workers’
compensation-related Claims), or for any claims by employees of Sellers for
compensation, reimbursement or Losses, to the extent occurring or arising out of
occurrences prior to the Closing Date; (E) a Claim of infringement with respect
to Intellectual Property; (F) Environmental Claims and Liabilities therefrom; or
(G) the invalidity or unenforceability of the Trustee’s Amendment, Confirmation
and Consent described in Section 5.02(q) hereof, for any reason, or the
inaccuracy of the opinion of Mr. [*] described in Section 5.02(r) as regards the
accurate identities of the parties to the various agreements described in
Section 4.02(g) hereof, or the representation regarding such agreements in the
penultimate sentence of Section 6.11 hereof. In addition, the matters described
in clause (G) above shall not be subject to the Basket; nor shall any liability
for the Claims of the four former employees of MTI Leewood Germany described in
Section 4.03(g) hereof.


50

--------------------------------------------------------------------------------


(c)          Buyer agrees from and after the Closing Date, for the appropriate
period(s) specified in Section 8.01, above, to indemnify and hold Sellers and
their Affiliates (the “Seller Indemnified Parties”) harmless from and against
any Loss incurred by any Seller Indemnified Party directly or indirectly
resulting from (i) any inaccuracy in, or breach of, a representation or warranty
of Buyer contained in this Agreement or in any Operative Document delivered by
Buyer in connection with the transactions set forth herein, (ii) any failure by
Buyer to perform or comply with any covenant contained herein or therein, (iii)
any Assumed Liability (including the failure to perform or in due course pay or
discharge any Assumed Liability, except to the extent that such payment or
liability derived from a breach of a representation, warranty or covenant of a
Seller hereunder or under an Operative Document or a certificate delivered
hereunder or thereunder); or (iv) Buyer’s ownership and/or operation of the
Business after the Closing other than due to a breach of a representation,
warranty or covenant of Seller hereunder.
 
(d)          If any Third Party shall notify any party (the “Indemnified Party”)
with respect to any matter which may give rise to a Claim for indemnification
against any other party (the “Indemnifying Party”) under this Section 8, then
the Indemnified Party shall notify each Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
Liability or obligation hereunder unless (and then solely to the extent) the
Indemnifying Party thereby is materially prejudiced.  In the event any
Indemnifying Party notifies the Indemnified Party within thirty (30) days after
the Indemnified Party has given notice of the matter that the Indemnifying Party
is assuming the defense thereof, (i) the Indemnifying Party will defend the
Indemnified Party against the matter with counsel of its choice reasonably
satisfactory to the Indemnified Party, (ii) the Indemnified Party may retain
separate co-counsel (at the sole cost of the Indemnified Party), (iii) the
Indemnified Party will not consent to the entry of any judgment or enter into
any settlement with respect to the matter without the written consent of the
Indemnifying Party (not to be withheld unreasonably), and (iv) the Indemnifying
Party will not consent to the entry of any judgment with respect to the matter,
or enter into any settlement which does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
Liability with respect thereto, without the written consent of the Indemnified
Party (not to be withheld unreasonably); provided, however, that, without the
consent of the Indemnified Party, the Indemnifying Party shall not consent to,
and the Indemnified Party shall not be required to agree to, the entry of any
judgment or enter into any settlement that (i) provides for injunctive or other
non-monetary relief affecting the Indemnified Party, or (ii) does not include as
an unconditional term thereof the giving of a release from all liability with
respect to such claim by each claimant or plaintiff to the Indemnified Party
that is the subject of such Claim.  In the event the Indemnifying Party fails to
assume the defense of the matter as provided herein within thirty (30) days
after the Indemnified Party has given notice thereof, the Indemnified Party may
defend against, or enter into any settlement with respect to, the matter in any
manner it reasonably may deem appropriate, at the sole cost, expense and
Liability of the Indemnifying Party.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
51

--------------------------------------------------------------------------------


(e)          Each of the parties covenants and agrees that it will use
commercially reasonable efforts to mitigate any Losses with respect to which
such party is or may become entitled to be indemnified by any other party
pursuant to this Agreement. Buyer shall not be obligated to seek any insurance
recovery with respect to any Losses for which Seller is liable hereunder;
however, if Buyer does in fact do so and receives an insurance recovery for
Losses for which Seller previously has paid Buyer hereunder, Buyer promptly
shall reimburse Seller therefor.
 
(f)          After the Closing Date, the right of indemnification under this
Section 8 shall be the sole and exclusive remedy available to any party for any
Claim or cause of action arising under this Agreement or arising out of the
Operative Documents in connection with any breach of any representation,
warranty, covenant or provision of this Agreement, the Operative Documents or
otherwise; provided, however, that this exclusive remedy does not preclude a
party from bringing an action for specific performance or other equitable remedy
to require a party to perform its obligations under this Agreement.  Each party
expressly waives any rights it may have to make a Claim against any other party
in connection with the transactions contemplated by this Agreement pursuant to
or under authority of any constitutional, statutory, common law or civil law
authorities.  The provisions of this Section 8.02(f) shall not apply to claims
arising out of or relating to the fraud, gross negligence, intentional
nondisclosure or willful misconduct of a party.
 
8.03       Escrowed Amount.  The sum of Six Hundred Fifty Thousand Dollars
(US$650,000.00) (the “Escrowed Amount”) shall be held in escrow jointly by the
two law firms of Burns & Levinson LLP and Wildeboer Dellelce LLP (collectively,
the “Escrow Agent”) for payment of indemnification claims pursuant to Section
8.02 hereof, in accordance with an Escrow Agreement which shall be executed at
the Closing substantially in the form set forth as Exhibit F hereto.  The Escrow
Agreement shall provide that the Escrowed Amount shall be held for twelve (12)
months from the Closing Date; provided that, on the date which is ninety (90)
Business Days following the Closing Date, the sum of One Hundred Fifty Thousand
Dollars (US$150,000.00), less any amount then or previously claimed for
indemnification pursuant to Section 8.02 hereof (whether paid or pending, and
whether resolved or in dispute) shall be returned to Sellers or their successors
and permitted assigns pro rata in accordance with the allocation described in
Section 3.02, or as they otherwise may direct, and the Escrowed Amount shall be
reduced thereby.  In the event that a Claim is made pursuant to Section 8.02
hereof, then the amount so claimed shall be held in escrow until the resolution
thereof, and the term of the escrow extended until such resolution.  The Escrow
Agreement shall provide for physical custody of said funds being held by the
Escrow Agent, but shall prohibit any disbursement of the Escrowed Amount other
than with the written consent of the parties or an order of a court of competent
jurisdiction.  Interest upon the Escrowed Amount shall be allocated in
proportion to the ultimate disposition of the principal thereof.


52

--------------------------------------------------------------------------------


SECTION 9
PRESERVATION OF BOOKS AND RECORDS

 
For a period of six (6) years after the Closing date, Buyer shall preserve the
books and records of Seller delivered to Buyer; and Seller shall similarly make
available to Buyer any records which Buyer permits Seller to retain; each party
will make such books and records available to the other party at all reasonable
times and permit the other party to make extracts from or copies of all such
records.


SECTION 10
CERTAIN OTHER COVENANTS AND AGREEMENTS

 
10.01.    Employment of MTI Leewood Germany Employees.  Buyer agrees to offer
employment to all MTI Leewood Germany employees involved in the Business, as and
to the extent required by applicable German law, conditioned on the consummation
of the purchase and sale of the Acquired Assets pursuant hereto. MTI Leewood
Germany hereby authorizes Rogers to offer such employment to such employees,
waives any rights either of them may have to prohibit such employees from being
employed by Rogers, and shall not offer new employment to any such
employees.  Nothing in this Section 10.01 shall be deemed to be a contract for
the benefit of any employee of any Seller.  MTI Leewood Germany shall use its
best efforts to assist Rogers in obtaining the services of all current employees
of MTI Leewood Germany that Rogers wishes to so retain.  Prior to the Closing
Date, Sellers shall use its commercial best efforts to insure that Rogers shall
receive written acceptance of employment from each Key Employee.


10.02.    Employment of MTI Silicones Employees.
 
(a)           Offers of Employment.  With the exception of those employees
listed on Schedule 10.02(a) (“Excluded Employees”), Buyer shall offer “at will”
employment to all MTI Silicones employees (other than [*]) who are legally
eligible to work in the United States and are employed by MTI Silicones on the
Closing Date and whose principal place of work is Richmond, Virginia,
conditioned on the consummation of the purchase and sale of the Acquired Assets
pursuant hereto. Such MTI Silicones employees who accept such offer of
employment and become employees of Buyer shall be referred to herein as
“Acquired Employees.”  Except as otherwise provided in the Transitional Services
Agreement, the Acquired Employees shall cease active participation in the
Benefit Plans and other applicable Plans effective as of the Closing Date.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED
53

--------------------------------------------------------------------------------


(b)          401(k) Plans.  Buyer shall not accept “eligible rollover
distributions” (as such term is defined under Section 402(c)(4) of the Code),
including outstanding loans, from the vested account balances of any Acquired
Employee under the Magnifoam Delaware, Inc. 401K Plan, or any other 401K plan of
Sellers (the “Seller 401(k) Plan”).


(c)          Vacation.  Except as may otherwise be required by law, effective as
of the Closing Date, Seller shall pay all accrued but unpaid vacation time of
all Acquired Employees through the Closing Date.
 
(d)          WARN.  The Buyer shall be solely responsible for any and all
Liabilities, penalties, fines or other sanctions that may be assessed or
otherwise due under WARN and similar laws and regulations, as a result of the
transactions contemplated herein or otherwise,  arising exclusively out of
Buyer’s actions on or after the Closing Date.
 
(e)          No Third Party Rights.  The parties acknowledge and agree that all
provisions contained in this Section 10.02 with respect to employees are
included for the sole benefit of the respective parties and shall not create any
right (i) in any other Person, including, without limitation, any employees,
former employees, any participant in any Benefit Plan or any beneficiary thereof
or (ii) to continued employment with any Seller or Buyer.
 
10.03.    Transition.   Sellers and MTI Leewood Sweden shall execute letters, in
one or more forms (which Buyer, at its option, may elect to co-sign), to be
mutually agreed upon prior to the Closing Date, addressed to their respective
vendors and/or customers in the Business, notifying such addressees of the
purchase of the Business by Rogers and inviting such addressees to continue
doing business with Rogers. Notwithstanding anything herein to the contrary, for
a period of one hundred eighty (180) days following the Closing Date, Sellers
consent and agree to the use by Buyer of the names [*] in external
communications with third parties (including, without limitation, the use of
existing stocks of packaging, signage, sales and other promotional literature)
in connection with the conduct of the Business by Buyer, and for internal
communications within the Business (including among its employees), and the use
by Buyers during such time of the telephone numbers [*].
 
10.04.    Further Assurances.  Upon the request of any party hereto, the
remaining parties will execute and deliver to the requesting party, or such
party’s nominee, all such instruments and documents of further assurance or
otherwise, and will do any and all such acts and things as may reasonably be
required to carry out the obligations of such party hereunder and to more
effectively consummate the transactions contemplated hereby, including obtaining
all consents and approvals from third parties, under leases, agreements and
other contracts.
 
 
_________________________
[*] CONFIDENTIAL TREATMENT REQUESTED

54

--------------------------------------------------------------------------------


10.05.    Confidentiality.  The Sellers, and their respective employees and
agents (a) shall keep confidential all proprietary information relating to the
Business and not use such information for any purpose except as contemplated by
this Agreement, and (b) shall not disclose to any Person other than Buyer, any
trade secrets, know-how, technology, processes, formulae, customer lists,
customer names or identities or other confidential or proprietary business
information, except to the extent used in or as presently contemplated to be
used in connection with the Business.  The Sellers further agree to take all
steps reasonably necessary to prevent their respective directors, officers,
employees and agents from disclosing such trade secrets and other information.
 
The provisions of this section shall not apply to (i) any information which any
party presently has knowledge of or which is in such party’s possession on the
date hereof and of which such party did not learn through its contact with
another party hereto previous to the date hereof (provided that such knowledge
or possession is provable by such party’s written records as in existence prior
to the date hereof), (ii) information which is presently publicly available or
becomes a matter of public knowledge generally through no fault of the party
against whom this provision would apply respecting such information or such
party’s employees, agents or consultants, or (iii) disclosure of such
information by a party as required pursuant to the rules and regulations of any
Governmental or Regulatory Authority.


10.06.    Taxes.  Each Seller shall pay its respective Taxes of any kind or
nature arising from the conduct of the Business by such Seller prior to the
Closing; provided, however, that the Buyer shall pay all transfer, recording,
sales or similar Tax arising out of or in connection with the transactions
contemplated by this Agreement, and Buyer shall prepare and timely and properly
file all Tax Returns relating to such Taxes (or exemptions therefrom) and shall
provide copies of such Tax Returns to Sellers promptly upon written request
after filing. If any Taxes whose payment is the responsibility of a Seller, or
any withholding therefor, are assessed against Buyer, Buyer shall notify the
appropriate Seller in writing promptly thereafter and such Seller shall be
entitled to pay such amount, or to contest, in good faith, such assessment or
charge.  If a Seller does not pay same within a reasonable time, Buyer may, at
its option, pay same and in such case shall be reimbursed in full by Sellers,
without application of the Basket.


10.07.    Consents.
 
(a)          Each Seller will use its commercially reasonable best efforts to
(i) obtain or cause to be obtained, on or before the Closing Date, all consents
listed on Exhibit I hereto and required to be obtained by such Seller, and (ii)
cause each such consent to be effective as of the Closing Date (whether it is
granted or entered into prior to or after the Closing), and Buyer will use
commercially reasonable efforts to cooperate with such efforts.  Buyer and
Sellers shall agree upon what actions are necessary in order to satisfy the
obligations set forth above.


55

--------------------------------------------------------------------------------


(b)          Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an offer or agreement to assign any asset or any
claim or right or any benefit arising under or resulting from such asset if an
attempted assignment thereof, without the consent of a Third Party, would
constitute a breach or other contravention of the rights of such Third Party,
would be ineffective with respect to any party to an agreement concerning such
asset, or would in any way adversely affect the rights of Sellers or, upon
transfer, Buyer under such asset.  If any transfer or assignment by Sellers to,
or any assumption by Buyer of, any interest in, or liability, obligation or
commitment under, any asset requires the consent of a Third Party, then such
assignment or assumption shall be made subject to such consent being
obtained.  With respect to any such asset or any claim, right or benefit arising
thereunder or resulting therefrom, promptly after the Closing Date, the parties
will use commercially reasonable efforts (but without any payment of money or
other transfer of value by any party to any Third Party) to obtain any required
consent for the assignment, transfer or sublicense of any such asset, or written
confirmation reasonably satisfactory in form and substance to the parties
confirming that such consent is not required.  To the extent any Assumed
Contract may not be assigned to Buyer by reason of the absence of any such
consent after such efforts, Sellers shall not be required to assign such
Contract, such Contract shall not constitute an “Assumed Contract” hereunder,
and Buyer shall not be required to assume any Assumed Liabilities arising under
such Contract.
 
(c)          If any consent which must be obtained is not obtained prior to the
Closing, Sellers and Buyer shall cooperate (at their own expense) in any lawful
and reasonable arrangement reasonably proposed by Buyer, under which Buyer shall
obtain the economic Claims, rights and benefits under the asset, Contract, claim
or right with respect to which the consent has not been obtained in accordance
with this Agreement; provided that such arrangement does not and will not
constitute a breach by Sellers of any of their respective obligations to a Third
Party.  Such reasonable arrangement may include, at Buyer’s sole option, (i) the
subcontracting, sublicensing or subleasing to Buyer of any and all rights of
Sellers against the other party to such agreement arising out of a breach or
cancellation thereof by the other party, and (ii) the enforcement by Sellers of
such rights.  To the extent Buyer is able to receive the economic claims, rights
and benefits under such asset or agreement, Buyer shall be responsible for the
Assumed Liabilities, if any, arising thereunder.


10.08     Accounts Receivable and Mail.

 
(a)          Accounts Receivable.  (i) Buyer will use its commercial best
efforts to collect all Accounts Receivable of the Leewood Business which are
validly due and owing during the first twelve (12) months after the Closing as
soon as reasonably practicable in accordance with the terms thereof and
customary business practices; (ii) Buyer will provide periodic reports to
Sellers as to the status of such collections; (iii) Buyer will not settle any
such Accounts Receivable at a discount in excess of Twenty-Five Thousand Dollars
($25,000.00) in the aggregate, except with the prior consent of the Sellers, and
except as otherwise provided in clause (v) below, (iv) Buyer will apply general
payments received from customers on account of such Accounts Receivable to those
which have been outstanding the longest, except to the extent that the customer
has specified that a payment be credited to specific invoices; and (v) if any
such Accounts Receivable cannot be collected within 120 days, Buyer and Seller
will consult with one another to develop a plan or proposal to collect such
Accounts Receivable; provided that Buyer retains the final discretion to deal
with such Accounts Receivable in Buyer’s sole but reasonable judgment.
 
56

--------------------------------------------------------------------------------


(b)          Mail.  Buyer covenants and agrees to promptly deliver or cause to
be delivered to Sellers all mail and other communications received by Buyer
which directly relates to any Seller or which may otherwise affect any Seller
and which does not relate to the Business, and Sellers each covenants and agrees
to promptly deliver or cause to be delivered to Buyer all mail and other
communications received by a Seller which directly relates to any Buyer or which
may otherwise affect any Buyer, or which relates to the Business.


10.09     Buyer Purchasing Entities.  Rogers covenants and agrees that the
purchaser of the Acquired Assets from MTI Silicones and the party who will
assume the Assumed Liabilities of MTI Silicones will be either Rogers itself or
a wholly-owned subsidiary of Rogers or an Affiliate, organized under the laws of
a State of the United States and the purchaser of the Acquired Assets from MTI
Leewood Germany and the party who will assume the Assumed Liabilities of MTI
Leewood Germany will be a wholly-owned subsidiary of Rogers or an Affiliate,
organized under the laws of Germany.


10.10     Insurance History and Succession


(a)          Pursuant to Sellers obligation to indemnify Buyer under section
8.02 of this agreement, Sellers and their successors in interest (if any) shall
provide commercially reasonable cooperation to the Buyer and its Subsidiaries,
and shall use all commercially reasonable efforts to ensure that the Buyer and
its Subsidiaries have access to any insurance policies of Sellers as respects
any claims, proceedings or similar actions brought against Buyer or its
Subsidiaries that may be covered by such policies and that arise out of, result
from or relate to any Excluded Assets or Excluded Liabilities for which Seller
has agreed to indemnify Buyer.


(b)          Without limiting the applicability of Sellers indemnification
obligations or clause (a) above, Schedule 10.10 sets forth a complete and
accurate list of all historical Workers’ Compensation insurance maintained by or
on behalf of the Sellers for the operations at MTI Silicones in Richmond,
Virginia dating back to May 8, 2005.  Schedule 10.10 also includes the
historical Workers’ Compensation insurance maintained for any other locations of
Seller where current MTI Silicones employees worked prior to transferring to the
Richmond, Virginia location for the period of time commensurate with the MTI
Silicones employees’ tenure at those locations.  For each policy period of
coverage, Schedule 10.10 includes the name of the insurance company, the policy
number, the policy effective and expiration dates, and any policy deductibles or
self insured retention amounts.


57

--------------------------------------------------------------------------------


SECTION 11
TERMINATION
 
11.01.    Termination. This Agreement may be terminated at any time prior to the
Closing Date as follows:
 
(a)           by mutual written consent of Sellers and Buyer; or
 
(b)   by either Sellers (acting collectively) or Buyer in the event that either
such party desiring to terminate this Agreement and to be excused from its
obligation to consummate the transactions contemplated hereby (the “Excusing
Party”) fails or is unable to satisfy a material condition precedent to the
Closing set forth herein; provided, that (i) such Excusing Party has used its
commercially reasonable best efforts to satisfy such material condition
(including, without limitation, the offer and payment of funds to a commercially
reasonable extent), (ii) the satisfaction of such material obligation of the
Excusing Party is in fact beyond the Excusing Party’s actual control, and (iii)
following notice by the Excusing Party to the other party of its failure to
satisfy such condition (which notice shall state, with reasonable detail, the
reasons for such failure, and the actions taken by the Excusing Party to satisfy
such condition) the other party refuses, or fails within ten (10) days after
such notice, to waive such condition.  Waiver of a condition shall not imply
waiver of the indemnification consequences thereof; accordingly, if the other
party does waive such condition, nothing herein shall be construed to prevent or
limit the ability of such other party to seek indemnification for any Loss
occasioned by the condition waived.
 
Any party desiring to terminate this Agreement pursuant to this Section 11.01
shall give written notice of such termination to the other parties in accordance
with Section 12.05.
 
11.02.    Effect of Termination.  If this Agreement is terminated pursuant to
Section 11.01 hereof, all rights and obligations of Sellers and Buyer hereunder
shall terminate and no party shall have any liability to the other party, except
for obligations of the parties hereto in Sections  2.03(d), 10.05, 11.02, 12.01,
12.13 and 12.14 all of which shall survive the termination of this
Agreement.  Notwithstanding any provision in this Section 11 or elsewhere in
this Agreement to the contrary, the rights and remedies provided in this Section
11 shall be in addition to, and not exclusive of, any rights or remedies to
which the parties may be entitled under applicable Law as a result of a
termination of this Agreement.


58

--------------------------------------------------------------------------------


SECTION 12
MISCELLANEOUS

 
12.01.    Governing Law; Jurisdiction.  This Agreement shall be construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except that no application shall be given to the conflicts of laws principles
thereof; and for the avoidance of doubt, the actual transfer of Acquired Assets
by MTI Leewood Germany shall be governed by any mandatory Laws of Germany to the
extent applicable).  Any dispute, controversy or Claim made by a party under
this Agreement or any Operative Document shall be resolved exclusively by
arbitration in Boston, Massachusetts under the then-current rules and procedures
for the arbitration of commercial disputes of the American Arbitration
Association or any successor thereof (“AAA” and the “AAA Rules”); except that
any such dispute, controversy or Claim relating to a breach of a Seller’s
violation of its representation or warranty set forth in Sections 6.20
(“Intellectual Property Rights”), 6.23 (“Regulatory and Employee Safety
Matters”) or 6.25 (“Environmental Matters”), and any dispute, controversy or
Claim related to a breach of a covenant hereunder, or under an Operative
Document or a certificate delivered hereunder or thereunder, for which
injunctive relief is sought, shall instead be brought before and shall be
enforceable exclusively in the federal and state courts located in Suffolk
County, Massachusetts.
 
Any arbitration shall be commenced by a party filing a demand for arbitration
pursuant to the AAA Rules (an “Arbitration Demand”).  That party also shall send
a copy of the Arbitration Demand to the other parties.  Any dispute, controversy
or Claim submitted for arbitration hereunder shall be heard before a panel
comprised of three (3) arbitrators, unless otherwise agreed in writing by the
parties to such dispute, controversy or Claim, such panel to be selected in
accordance with AAA rules and to be seated in Suffolk County, Massachusetts. The
parties shall each bear their own costs and legal expenses of arbitration,
except to the extent that the arbitration relates to Pre-Closing Adjustments
pursuant to Section 5.06(c)(iv) hereof, in which case the losing party shall pay
the legal expenses of the prevailing party. The Buyer, on the one hand, and
those Sellers collectively involved in the arbitration, on the other hand, shall
equally split the costs of the AAA and the costs of stenographers and other
forum costs in connection therewith. The arbitration shall be conducted pursuant
to the Federal Arbitration Act and such other procedures as the parties to the
arbitration may agree or, in the absence of such agreement, pursuant to the AAA
Rules and the provisions of this Section 12.01.  The decision of the arbitrators
will be final and binding on all parties hereto and upon their Affiliates,
whether or not a party to the arbitration. The panel shall be instructed to
provide a written decision explaining the basis for its ruling.  The parties
agree that a judgment may be entered on the arbitration award in any court of
competent jurisdiction.  The arbitrators in reviewing any dispute, controversy
or Claim under this Agreement shall have the exclusive authority to determine
any issues as to arbitrability of such dispute, controversy or Claim or related
disputes hereunder.  In reaching a decision, the arbitrators shall interpret,
apply and be bound by this Agreement and applicable law and shall have no
authority to add to, detract from or modify this Agreement or any applicable law
in any respect.  The arbitrators may grant any remedy for equitable relief that
a court of competent jurisdiction could grant.
 
59

--------------------------------------------------------------------------------


12.02     Modification.  This Agreement may be modified, amended or terminated,
and the requirements of any provision hereof may be waived, with the mutual
consent of each Seller and Rogers by written instrument signed by them or their
respective successors or assigns in any manner deemed necessary or appropriate
by them.
 
12.03     Drafting Presumptions. This Agreement has been extensively negotiated
by counsel for both the Sellers and Buyer, and therefore the parties acknowledge
and agree that no negative presumption shall be made regarding the party whose
counsel prepared the original or other drafts hereof, or of any of the Operative
Documents.
 
12.04.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement shall be deemed effective upon the
receipt by each Party of an executed signature page hereto signed by the other,
which in accordance with the provisions of Section 12.05 hereof may be
transmitted by facsimile or electronic means.
 
12.05.    Notices.  Any notice or other communication hereunder may be sent by
any means (including facsimile or email or other electronic means, provided that
receipt thereof is acknowledged and confirmed by the recipient) and shall be
effective upon receipt; except that, if sent via domestic certified mail or via
international overnight courier such as Federal Express, said notice shall be
conclusively deemed to have been received by a party hereto and be effective on
the earlier of (a) the actual date of receipt, or, if earlier, (b) the third
business day following the date given to the post office or courier for
delivery. In addition to such notices and communications as shall be addressed
to such party at the address set forth at the outset of this Agreement (or such
other address as such party shall specify to the other party in writing),
mandatory copies, sent in such manner, shall be delivered to the additional
addressees set forth below:


As to Sellers:
MTI Global, Inc.
7381 Pacific Circle
Mississauga, Ontario, Canada L5T 2A4
Attn: Mr. William Neill, President and CEO
Facsimile No:  +1-905-564-6414
E-mail:  wjneill@polyfab.ca


With a copy to:                                                       Wildeboer
Dellelce LLP
Suite 800
365 Bay Street
Toronto, Ontario, Canada M5H 2V1
Attn:  Mr. Troy Pocaluyko
Facsimile No.  +1-416-361-1790
E-mail:  troy@wildlaw.ca


60

--------------------------------------------------------------------------------


As to Buyer:                                                             High
Performance Foams Division
Rogers Corporation
245 Woodstock Road
Woodstock, CT 06281-1815
Facsimile No: +1- 860-928-7843
Attn.: Pete Kaczmarek, Vice President
Email: pete.kaczmarek@rogerscorporation.com


With mandatory copies to:              Betsy Gaucher
General Manager, High Performance Foams Division
Rogers Corporation
171 W. St. Charles Rd.
Carol Stream, IL 60188-2081
Facsimile No: +1-630-784-6201
Email: betsy.gaucher @rogerscorporation.com


and to:
Robert M. Soffer

Vice President and Secretary
One Technology Drive
Rogers, CT 06263
Facsimile No: +1-860-779-5585
Email: bob.soffer @rogerscorporation.com


and to:
Burns & Levinson LLP

125 Summer Street
Boston, MA 02110-1624
Facsimile No: +1-617-345-3299
Attn.: Samuel M. Shafner, Esq.
Email: sshafner@burnslev.com

 
12.06.    Entire Agreement.  This Agreement, together with its schedules,
exhibits and the Operative Documents, constitutes the entire contract among the
parties and supersedes all other understandings and agreements, oral or written,
with respect to the subject matter hereof.
 
12.07.    Headings.  The descriptive headings of the several Sections and
Paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
 
12.08.    Equitable Remedies.  In the event that any party to this Agreement
shall default in the performance of any obligation, covenant or agreement
hereunder, the other parties to this Agreement shall, in addition to all other
remedies which may be available to it, be entitled to injunctive and equitable
relief, including without limitation specific performance, and shall be entitled
to recover from the defaulting party or parties its costs and expenses
(including reasonable attorneys’ fees) incurred by it in securing such
injunctive or equitable relief.
 
61

--------------------------------------------------------------------------------


12.09.    Severability.  In the event that any provision of this Agreement shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement should remain in full force and effect and be
interpreted as if such invalid or unenforceable provision had not been a part
hereof; provided, however, if any particular portion of this Agreement shall be
adjudicated invalid or unenforceable by reason of the length of time or scope of
applicability provided for herein, this Agreement shall be deemed amended to
diminish such time and/or reduce such scope to the longest enforceable time and
the broadest enforceable scope of applicability.
 
12.10.    Assignment.  Buyer shall be entitled to assign all or part of their
respective rights, title and interest under this Agreement to an Affiliate;
provided that the Acquired Assets and Assumed Liabilities of MTI Silicones shall
be assumed by an entity organized under the laws of a State of the United States
and the Acquired Assets and Assumed Liabilities of MTI Leewood Germany shall be
assumed by an entity organized under the laws of Germany  and provided, further
that such Affiliate shall assume the corresponding obligations of Buyer under
this Agreement.  A copy of any assignment made hereunder shall be promptly
forwarded to Sellers.  No Seller may assign all or any part of its rights, title
and interest under this Agreement without the prior written consent of Rogers.
In the event of an assignment of a party’s rights under this Agreement, whether
as a result of the proviso above or upon the consent of the parties hereto, such
assignment shall not relieve the assigning party of its obligations under this
Agreement and all such obligations shall remain the valid and binding
obligations of the assigning party, and the non-assigning parties shall retain
the right to pursue the assigning party directly for any and all claims it may
have hereunder or thereunder.
 
12.11.    Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties herein and their successors and permitted
assigns.
 
12.12.    Acceptance of Counsel.  Whenever in this Agreement it is provided that
a party hereto shall deliver an agreement or other instrument to the other of
them, such agreement or instrument shall be in form reasonably satisfactory to
counsel for the party to whom the same is to be delivered.
 
12.13.    Expenses.  Except to the extent otherwise expressly provided herein,
each party hereto shall pay its own expenses, including the fees and
disbursements of its own counsel, incident to the preparation of this Agreement
and the consummation of the transactions contemplated hereby.
 
12.14.    Publicity.  Without the consent of MTI or Rogers, no other party shall
issue nor cause the publication of any press release or other announcement with
respect to this Agreement or the transactions contemplated hereby, which consent
shall not be unreasonably withheld, except where such release or announcement is
required by applicable Law or the rules of any stock exchange, stock market or
Governmental or Regulatory Authority having authority over a party.
 
62

--------------------------------------------------------------------------------


12.15.    English Language.  The parties agree that this Agreement, the
Operative Documents and any additional documents proposing to govern the
transactions contemplated herein or therein shall be written in the English
language, unless otherwise required by applicable Law. The parties acknowledge
that certain documents and other items provided to Buyer or counsel for and
consultants to Buyer in connection with its due diligence may not be in the
English language.  In the event that this Agreement or any Operative Document
must be translated into another language for filing or other purposes, and such
translation deviates from the English version, the English version shall
control.


(Signature page follows.)

 
63

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

  SELLERS:        
 
MTI Global Inc.
 
       
 
By:
/s/ W. J. Neill      
Print Name/Title:  President and Chief Executive Officer
                 

 
 
MTI Specialty Silicones Inc.
 
       
 
By:
/s/ W. J. Neill      
Print Name/Title:    President and Chief Executive Officer
                 

 
 
 
MTI Leewood GmbH
         
 
By:
/s/ W. J. Neill      
Print Name/Title:  President and Chief Executive Officer
                 

 
 
 
BUYER:
          Rogers Corporation          
 
By:
/s/ Pete Kaczmarek      
Print Name/Title:  Pete Kaczmarek, Vice President
      High Performance Foams Division          


 